Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

NATIONSTAR MORTGAGE LLC,

as Servicer (prior to the respective MSR Transfer Dates)

and

ADVANCE PURCHASER LLC,

as Receivables Seller and as Servicer (on and after the respective MSR Transfer
Dates)

and

NRZ SERVICER ADVANCE FACILITY TRANSFEROR BC, LLC,

as Depositor

and consented to by

BARCLAYS BANK PLC

and

SHEFFIELD RECEIVABLES CORPORATION

Dated as of December 17, 2013

NRZ SERVICER ADVANCE RECEIVABLES TRUST BC

ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.  

Definitions; Incorporation by Reference.

     4    Section 2.  

Transfer of Receivables.

     7    Section 3.  

Nationstar’s and Advance Purchaser’s Acknowledgment and Consent to Assignment.

     10    Section 4.  

Representations, Warranties and Certain Covenants of Nationstar, as Servicer
(prior to the respective MSR Transfer Dates) and as Initial Receivables Seller.

     11    Section 5.  

Representations, Warranties and Certain Covenants of Advance Purchaser, as
Servicer (on and after the respective MSR Transfer Dates) and as Receivables
Seller.

     20    Section 6.  

Termination.

     28    Section 7.  

General Covenants of Nationstar, as Initial Receivables Seller (for certain
Designated Servicing Agreements prior to the final MSR Transfer Date) and
Servicer (for certain Designated Servicing Agreements prior to the final MSR
Transfer Date).

     28    Section 8.  

General Covenants of Advance Purchaser, as Receivables Seller and Servicer (on
and after the respective MSR Transfer Dates).

     32    Section 9.  

Grant Clause.

     35    Section 10.  

Conveyance by Depositor; Grant by Issuer.

     36    Section 11.  

Protection of Indenture Trustee’s Security Interest in Trust Estate.

     37    Section 12.  

Indemnification by Nationstar.

     37    Section 13.  

Indemnification by Advance Purchaser.

     39    Section 14.  

Miscellaneous.

     41    Section 15.  

Consent and Acknowledgement of the Amendments.

     43    Schedule 1-A  

Form of Assignment of Advance Receivables

   Schedule 1-B  

Form of Assignment of Receivables

   Exhibit A  

Form of Subordinated Note

  

 

i



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

This AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT (as it may be amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”) is made as of December 17, 2013 (the “Effective Date”), by and
among Nationstar Mortgage LLC, a limited liability company organized under the
laws of the State of Delaware (“Nationstar”), as initial receivables seller and
as servicer (prior to the respective MSR Transfer Dates), Advance Purchaser LLC,
a limited liability company organized under the laws of the State of Delaware
(“Advance Purchaser”), as receivables seller and as servicer (on and after the
respective MSR Transfer Dates), and NRZ Servicer Advance Facility Transferor BC,
LLC, a limited liability company organized under the laws of the State of
Delaware, as depositor (the “Depositor”), and is consented to by 100% of the
Noteholders and the Administrative Agent.

RECITALS

A. The Depositor is a special purpose Delaware limited liability company. The
Depositor and Nationstar are parties to that certain Receivables Sale Agreement
(the “Original Receivables Sale Agreement”), dated as of September 19, 2013 (the
“Closing Date”). Pursuant to Section 11(a) of the Original Receivables Sale
Agreement, Nationstar and the Depositor may amend the Original Receivables Sale
Agreement by written instrument upon delivery of an Issuer Tax Opinion and, so
long as the Notes are outstanding, the Administrative Agent and Noteholders of
more than the Series Required Noteholders of each Series shall have consented
thereto. The Depositor, Advance Purchaser and Nationstar wish to amend and
restate in its entirety the Original Receivables Sale Agreement in accordance
with Section 11(a) of the Original Receivables Sale Agreement, pursuant to the
terms set forth in this Agreement.

B. Nationstar acts as the servicer under one or more servicing agreements (each,
as it may be amended, supplemented, restated, or otherwise modified from time to
time, a “Servicing Agreement” and, collectively, the “Servicing Agreements”).
Certain Servicing Agreements (each, as may be amended, supplemented, restated or
otherwise modified from time to time, a “Designated Servicing Agreement” and,
collectively, the “Designated Servicing Agreements”) will be designated as
described herein for inclusion under this Agreement, the Receivables Pooling
Agreement (defined below) and the Indenture (defined below).

C. Nationstar is selling the servicing rights under the Designated Servicing
Agreements to Advance Purchaser. Prior to the MSR Transfer Date with respect to
any Designated Servicing Agreement, Nationstar shall continue to (i) be the
“Servicer” under such Designated Servicing Agreement, (ii) have the obligation
to make the required Advances under such Designated Servicing Agreement,
(iii) have the right to collect the related Receivables in reimbursement of such
Advances, and (iv) have the right to collect Receivables in existence on the
Effective Date related to Advances. Prior to the related MSR Transfer Date, upon
its disbursement of an Advance pursuant to a Designated Servicing Agreement,
Nationstar, as servicer, becomes the beneficiary of a contractual right to be
reimbursed for such Advance in accordance with the terms of the related
Designated Servicing Agreement and, immediately upon their creation, Nationstar
shall sell the related Receivables to Advance Purchaser for cash purchase prices
equal to 100% of their respective Receivable Balances pursuant to this Agreement
and the Purchase Agreement (defined below), and Advance Purchaser shall sell
and/or contribute the Receivables it purchases from Nationstar, to the Depositor
as described in Paragraph G. below.



--------------------------------------------------------------------------------

D. When all required consents and ratings agency letters required for a formal
change of the named servicer under a Designated Servicing Agreement from
Nationstar to Advance Purchaser shall have been obtained, Nationstar shall
transfer to Advance Purchaser all of the servicing rights and obligations under
such Designated Servicing Agreement (such date, the related “MSR Transfer Date”)
pursuant to the Master Servicing Rights Purchase Agreement, dated as of the date
hereof, and any related Sale Supplement executed from time to time, by and
between Nationstar and Advance Purchaser (each as amended, restated,
supplemented or otherwise modified from time to time, collectively, the
“Purchase Agreement”). On and after the MSR Transfer Date for any Designated
Servicing Agreement, Advance Purchaser shall (i) be the “Servicer” under such
Designated Servicing Agreement, (ii) have the obligation to make the required
Advances under such Designated Servicing Agreement, (iii) have the right to
collect the related Receivables in reimbursement of such Advances, and (iv) have
the right to collect Receivables in existence on the MSR Transfer Date related
to Advances. Upon its disbursement of an Advance pursuant to a Designated
Servicing Agreement, Advance Purchaser, as servicer (on and after the related
MSR Transfer Date), becomes the beneficiary of a contractual right to be
reimbursed for such Advance in accordance with the terms of the related
Designated Servicing Agreement. Nationstar will initially be engaged by Advance
Purchaser as subservicer for all of the Designated Servicing Agreements as to
which the related MSR Transfer Date has occurred under a subservicing agreement
(a “Subservicing Agreement”). Other subservicers may be appointed for some or
all of the Designated Servicing Agreements or for other servicing rights
acquired by Advance Purchaser from time to time in compliance with
Section 5(a)(xxxiii) hereof.

E. NRZ Servicer Advance Receivables Trust BC (the “Issuer”), Advance Purchaser,
as servicer (on and after the respective MSR Transfer Dates) and as
Administrator (in such capacity, the “Administrator”), Nationstar, as servicer
(prior to the respective MSR Transfer Dates) and as subservicer, Wells Fargo
Bank, N.A., as Indenture Trustee (the “Indenture Trustee”), as Calculation
Agent, as Paying Agent and as Securities Intermediary, Barclays Bank PLC
(“Barclays”), as administrative agent (the “Administrative Agent”) and Sheffield
Receivables Corporation propose to enter into an Amended and Restated Indenture
(as it may be amended, supplemented, restated, or otherwise modified from time
to time and including any indenture supplement, the “Indenture”), dated as of
even date herewith, amending and restating that certain Indenture, dated as of
September 19, 2013 (the “Original Indenture”).

F. Pursuant to the Series 2013-VF1 Indenture Supplement, dated as of
September 19, 2013, among the Issuer, the Indenture Trustee, Nationstar and
Barclays (the “Series 2013-VF1 Indenture Supplement”), the Issuer issued four
(4) Classes of Series 2013-VF1 Notes (Class A-VF1, Class B-VF1, Class C-VF1 and
Class D-VF1) (the “Series 2013-VF1 Variable Funding Notes”). The Series 2013-VF1
Variable Funding Notes issued by the Issuer pursuant to the Series 2013-VF1
Indenture Supplement are collateralized by the Aggregate Receivables and related
property and certain monies in respect thereof now owned and to be hereafter
acquired by the Issuer.

 

-2-



--------------------------------------------------------------------------------

G. Advance Purchaser desires to sell and/or contribute, assign, transfer and
convey to the Depositor all of its contractual rights (A) to reimbursement
pursuant to the terms of a Designated Servicing Agreement for an Advance that it
either acquires from Nationstar (before the related MSR Transfer Date) or
creates as a result of making Advances (on and after the related MSR Transfer
Date) (any right to reimbursement in respect of any such Advance, an “Advance
Receivable”), and (B) to payment pursuant to the terms of a Designated Servicing
Agreement listed on the Designated Servicing Agreement Schedule for a Deferred
Servicing Fee which has been accrued by Nationstar (before the related MSR
Transfer Date) and sold by Nationstar to Advance Purchaser pursuant to the
Purchase Agreement or accrued by Advance Purchaser (on and after the related MSR
Transfer Date) but not paid, and including in either case all rights of
Nationstar or Advance Purchaser, as the case may be, to enforce payment of such
obligation under the related Designated Servicing Agreement (any right to
payment in respect of such Deferred Servicing Fee, a “Deferred Servicing Fee
Receivable”) from the date hereof through the Receivables Sale Termination Date
under the Designated Servicing Agreements, pursuant to the terms of this
Agreement. The Depositor will contemporaneously enter into an Amended and
Restated Receivables Pooling Agreement, dated as of even date herewith (as may
be amended, supplemented, restated or otherwise modified from time to time, the
“Receivables Pooling Agreement”), amending and restating that certain
Receivables Pooling Agreement, dated as of September 19, 2013 (the “Original
Receivables Pooling Agreement”), with the Issuer pursuant to which the Depositor
will sell and/or contribute, assign, transfer and convey to the Issuer
immediately upon the Depositor’s acquisition thereof, all Receivables acquired
by the Depositor from Advance Purchaser pursuant to this Agreement; provided,
however, that all Receivables in existence on the Effective Date shall have been
transferred from Nationstar to the Depositor under the Original Receivables Sale
Agreement and from the Depositor to the Issuer under the Original Receivables
Pooling Agreement prior to the Effective Date.

H. In consideration of each transfer by Advance Purchaser to the Depositor of
the Transferred Assets on and after the Effective Date on the terms and subject
to the conditions set forth in this Agreement, the Depositor has agreed to pay
to Advance Purchaser a purchase price equal to 100% of the fair market value
thereof on the related Sale Date. To the extent the portion of the purchase
price actually paid in cash by the Depositor for the Transferred Assets is less
than 100% of the fair market value thereof, the balance of the purchase price
shall be paid by the Depositor to Advance Purchaser on the Effective Date and on
each subsequent Sale Date, by keeping the proceeds of a borrowing under a
Subordinated Note issued by the Depositor to Advance Purchaser in an amount
equal to the amount by which the Purchase Price of such Receivable exceeds the
portion of the cash purchase price actually paid therefor.

 

-3-



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

Section 1. Definitions; Incorporation by Reference.

(a) This Agreement is entered into in connection with the terms and conditions
of the Indenture. Any capitalized term used but not defined herein shall have
the meaning given to it in the Indenture. Furthermore, for any capitalized term
defined herein but defined in greater detail in the Indenture, the detailed
information from the Indenture shall be incorporated herein by reference.

Additional Receivables: As defined in Section 2(a)(iii).

Administrative Agent: As defined in the Recitals.

Administrator: As defined in the Recitals.

Advance Purchaser: As defined in the Preamble.

Advance Purchaser Purchase Price: As defined in Section 2(c).

Advance Purchaser Related Documents: As defined in Section 5(a)(iii).

Advance Receivables: As defined in the Recitals.

Aggregate Receivables: (i) All Initial Receivables under a Designated Servicing
Agreement sold and/or contributed by Nationstar to the Depositor under the
Original Receivables Sale Agreement, (ii) any Nationstar Additional Advance
Receivables acquired by Advance Purchaser from Nationstar prior to the related
MSR Transfer Date, (iii) any Deferred Servicing Fee Receivables arising under a
Designated Servicing Agreement from and after the Effective Date and (iv) any
Advance Receivables arising under each Designated Servicing Agreement from and
after the related MSR Transfer Date.

Agreement: As defined in the Preamble.

Assignment of Advance Receivables: Each agreement documenting an assignment by
Nationstar to Advance Purchaser substantially in the form set forth on Schedule
1-A.

Assignment of Receivables: Each agreement documenting an assignment by Advance
Purchaser to the Depositor substantially in the form set forth on Schedule 1-B.

Barclays: As defined in the Recitals.

Closing Date: As defined in the Recitals.

Deferred Servicing Fee Receivables: As defined in the Recitals.

Depositor: As defined in the Preamble.

Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.

 

-4-



--------------------------------------------------------------------------------

Effective Date: As defined in the Preamble.

Indemnification Amounts: As defined in Section 13(c).

Indemnified Party: As defined in Section 13(c).

Indemnity Payment: As defined in Section 4(d).

Indenture: As defined in the Recitals.

Indenture Trustee: As defined in the Recitals.

Initial Receivables: As defined in Section 2(a).

Issuer: As defined in the Recitals.

MSR Transfer Date: As defined in the Recitals.

Nationstar: As defined in the Preamble.

Nationstar Additional Advance Receivables: As defined in Section 2(a)(ii).

Nationstar Additional Deferred Servicing Fee Receivables: As defined in
Section 2(a)(ii).

Nationstar Additional Receivables: As defined in Section 2(a)(ii).

Nationstar Advance Receivable Transferred Assets: As defined in
Section 2(a)(ii).

Nationstar Deferred Servicing Fee Receivable Transferred Assets: As defined in
Section 2(a)(ii).

Nationstar Indemnification Amounts: As defined in Section 12(c).

Nationstar Indemnified Party: As defined in Section 12(c).

Nationstar Receivables: Together, the Initial Receivables and the Nationstar
Additional Receivables.

Nationstar Related Documents: As defined in Section 4(a)(iii).

Nationstar Transferred Assets: As defined in Section 2(a)(ii).

Original Indenture: As defined in the Recitals.

Original Receivables Pooling Agreement: As defined in the Recitals.

Original Receivables Sale Agreement: As defined in the Recitals.

Original Transferred Assets: As defined in Section 2(a)(i).

 

-5-



--------------------------------------------------------------------------------

Purchase: Each purchase by the Depositor from Advance Purchaser, as receivables
seller, of Transferred Assets.

Purchase Agreement: As defined in the Recitals.

Purchase Price: As defined in Section 2(d).

Receivable: Each Advance Receivable and each Deferred Servicing Fee Receivable.

Receivables Pooling Agreement: As defined in the Recitals.

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.

Removed Servicing Agreement: As defined in Section 2(d).

Sale Date: (i) With respect to the Initial Receivables, each date from and
including the Closing Date to the Effective Date on which such Initial
Receivable was sold and/or contributed, assigned, transferred and conveyed by
Nationstar to the Depositor pursuant to the terms of the Original Receivables
Sale Agreement and (ii) with respect to any Additional Receivables, each date
from and including the Effective Date to the Receivables Sale Termination Date
on which such Additional Receivable is sold and/or contributed, assigned,
transferred and conveyed by Advance Purchaser to the Depositor pursuant to the
terms of this Agreement.

Series: As defined in the Indenture.

Series Required Noteholders: As defined in the Indenture.

Series 2013-VF1 Variable Funding Notes: As defined in the Recitals.

Servicing Agreement and Servicing Agreements: As defined in the Recitals.

Stop Date: As defined in Section 2(e).

Subordinated Note: The promissory note in substantially the form of Exhibit A
hereto as more fully described in Section 2(d), as the same may be amended,
restated, supplemented or otherwise modified from time to time.

Subservicer: Nationstar or other subservicers that may be engaged by Advance
Purchaser as subservicer for all of the Designated Servicing Agreements or for
other servicing rights acquired by Advance Purchaser from time to time.

Subservicing Agreement: As defined in the Recitals.

Transferred Assets: As defined in Section 2(a)(iii).

UCC: The Uniform Commercial Code in effect in all applicable jurisdictions.

 

-6-



--------------------------------------------------------------------------------

(b) The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.

Section 2. Transfer of Receivables.

(a) Transferred Assets.

(i) From the Closing Date to the Effective Date, Nationstar sold and/or
contributed, assigned, transferred, and conveyed to the Depositor, and the
Depositor acquired from Nationstar, without recourse except as provided under
the Original Receivables Sale Agreement, all of Nationstar’s right, title and
interest, whether now owned or hereafter acquired, in, to and under each
Receivable (1) in existence on the Closing Date and in existence on any Business
Day after the Closing Date and prior to the Effective Date that arose under any
Servicing Agreement that was listed as a “Designated Servicing Agreement” on the
Designated Servicing Agreement Schedule as of the date such Receivable was
created (the “Initial Receivables”), and (2) all monies due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all rights of
Nationstar to enforce such Initial Receivables (collectively, the “Original
Transferred Assets”).

(ii) Commencing on the Effective Date, and until the opening of business on the
MSR Transfer Date for each Designated Servicing Agreement, Nationstar shall
sell, assign, transfer and convey to Advance Purchaser, for a cash purchase
price equal to 100% of the Receivable Balance thereof, (1) each Advance
Receivable in existence on any Business Day on and after the Effective Date and
until the opening of business on the related MSR Transfer Date and which arises
under any Servicing Agreement that is listed as a “Designated Servicing
Agreement” on the Designated Servicing Agreement Schedule as of the date such
Receivable is created (“Nationstar Additional Advance Receivables”), and (2) all
monies due or to become due and all amounts received or receivable with respect
thereto and all proceeds (including “proceeds” as defined in the UCC), together
with all rights of Advance Purchaser to enforce such Nationstar Additional
Advance Receivables (collectively, the “Nationstar Advance Receivable
Transferred Assets”). Nationstar affirms that it has sold, assigned, transferred
and conveyed to Advance Purchaser pursuant to the Purchase Agreement each
Deferred Servicing Fee Receivable in existence on any Business Day on and after
the Effective Date and until the opening of business on the related MSR Transfer
Date and which arises under any Servicing Agreement that is listed as a
“Designated Servicing Agreement” on the Designated Servicing Agreement Schedule
as of the date such Receivable is created (“Nationstar Additional Deferred
Servicing Fee Receivables” and together with the Nationstar Additional Advance
Receivables, the “Nationstar Additional Receivables”), and (2) all monies due or
to become due and all amounts received or receivable with respect thereto and
all proceeds (including “proceeds” as defined in the UCC), together with all
rights of Advance Purchaser to enforce such Nationstar Additional Deferred
Servicing Fee Receivables (collectively, the “Nationstar Deferred Servicing Fee
Receivable Transferred Assets” and together with the Nationstar Advance
Receivable Transferred Assets, the “Nationstar Transferred Assets”).

 

-7-



--------------------------------------------------------------------------------

(iii) Commencing on the Effective Date, and until the close of business on the
Receivables Sale Termination Date, subject to the provisions of this Agreement,
Advance Purchaser hereby sells and/or contributes, assigns, transfers and
conveys to the Depositor, and the Depositor purchases and acquires from Advance
Purchaser without recourse except as provided herein, all of Advance Purchaser’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under (1) each Receivable in existence on any Business Day on and after the
Effective Date and prior to the Receivables Sale Termination Date (including the
Nationstar Additional Receivables) that arises under any Servicing Agreement
that is listed as a “Designated Servicing Agreement” on the Designated Servicing
Agreement Schedule as of the date such Receivable is created (“Additional
Receivables”), and (2) all monies due or to become due and all amounts received
or receivable with respect thereto and all proceeds (including “proceeds” as
defined in the UCC) (including the Nationstar Transferred Assets), together with
all rights of Advance Purchaser to enforce such Additional Receivables
(including the Nationstar Transferred Assets) (collectively, the “Transferred
Assets”). Nationstar and Advance Purchaser hereby affirm that Deferred Servicing
Fee Receivables that are ineligible for financing under the Indenture will not
be sold or transferred under the Purchase Agreement or hereunder and shall not
otherwise constitute “Receivables” for purposes hereof or any other Transaction
Document. Until the Receivables Sale Termination Date, Advance Purchaser shall,
automatically and without any further action on its part, sell and/or
contribute, assign, transfer and convey to the Depositor, on each Business Day,
each Additional Receivable not previously transferred to the Depositor and the
Depositor shall purchase each such Additional Receivable together with all of
the other Transferred Assets related to such Receivable.

(b) Nationstar and the Depositor hereby agree that no further transfers will be
made pursuant to any Assignment of Receivables dated prior to the Effective
Date.

(c) Advance Purchaser’s Purchase Price to Nationstar. In consideration of the
sale to Advance Purchaser of the Nationstar Additional Advance Receivables and
related Nationstar Advance Receivable Transferred Assets, on the terms and
subject to the conditions set forth in this Agreement, Advance Purchaser shall,
on each Sale Date, or otherwise promptly following such Sale Date if so agreed
by Nationstar and Advance Purchaser, pay and deliver to Nationstar, in
immediately available funds, a purchase price (the “Advance Purchaser Purchase
Price”) equal to 100% of the sum of the Receivable Balances of all Advance
Receivables sold by Nationstar to Advance Purchaser on such Sale Date. For
convenience purposes, Advance Purchaser may pay the cash purchase price for
Nationstar Additional Advance Receivables periodically rather than daily, but
notwithstanding any delay in or failure of payment, Nationstar sells, assigns,
transfers and conveys each Nationstar Additional Advance Receivable to Advance
Purchaser when it is created in consideration of the transactions contemplated
under the Purchase Agreement and Advance Purchaser’s promise to pay the related
Advance Purchaser Purchase Price pursuant to this section.

 

-8-



--------------------------------------------------------------------------------

(d) Depositor’s Purchase Price. In consideration of the sale, assignment,
transfer and conveyance to the Depositor of the Aggregate Receivables and
related Transferred Assets, on the terms and subject to the conditions set forth
in this Agreement, the Depositor shall, on each Sale Date, or otherwise promptly
following such Sale Date if so agreed by Advance Purchaser and the Depositor,
pay and deliver to Advance Purchaser, in immediately available funds, a purchase
price (the “Purchase Price”) equal to the fair market value of the Receivables
sold by Advance Purchaser to the Depositor on such Sale Date. To the extent that
the Purchase Price of the Additional Receivables is greater than the cash
portion of the Purchase Price, then the Depositor shall (i) first, pay such
portion of the Purchase Price in the form of a borrowing under the Promissory
Note in the form attached hereto as Exhibit A; provided however, that the
Depositor may not make any borrowing under the Subordinated Note unless at the
time of (and immediately after) each borrowing thereunder, both before and after
the sale transaction (1) the Depositor’s total assets exceed its total
liabilities, (2) the Depositor’s cash on hand is sufficient to satisfy all of
its current obligations (other than its obligations under the Subordinated Note
and the obligation to pay the Purchase Price), (3) the Depositor is adequately
capitalized at a commercially reasonable level and (4) the Depositor has
determined that its financial capacity to meet its financial commitment under
the Subordinated Note is adequate and (ii) second, to the extent the Depositor
cannot make a borrowing under the Subordinated Note, accept a contribution to
its capital from Advance Purchaser in an amount equal to the remaining unpaid
portion of the Purchase Price. Advance Purchaser is hereby authorized by
the Depositor to endorse on the schedule attached to the Subordinated Note an
appropriate notation evidencing the date and amount of each advance thereunder,
as well as the date of each payment with respect thereto, provided that the
failure to make such notation shall not affect any obligation of the Depositor
thereunder. Advance Purchaser shall record in its books and records all
increases in and payments in reduction of the outstanding principal amount of
the Subordinated Note.

(e) Removal of Designated Servicing Agreements or Receivables. On any date on
and/or after the satisfaction of all conditions specified in Section 2.1(c)(ii)
of the Indenture, Advance Purchaser may remove a Designated Servicing Agreement
from the Designated Servicing Agreement Schedule (each such Servicing Agreement
so removed, a “Removed Servicing Agreement”). Upon the removal of a Designated
Servicing Agreement from the Designated Servicing Agreement Schedule, (i) except
if Advance Purchaser conducts a Permitted Refinancing, all Receivables related
to Advances made by or Deferred Servicing Fees accrued by the Servicer under
such Removed Servicing Agreement previously transferred to the Depositor and
Granted to the Indenture Trustee for inclusion in the Trust Estate, shall remain
subject to the lien of the Indenture, in which case the Receivables Seller may
not assign to another Person any Receivables arising under that Removed
Servicing Agreement until all Receivables that arose under that Removed
Servicing Agreement that are included in the Trust Estate shall have been paid
in full or sold in a Permitted Refinancing, and (ii) all Receivables related to
such Removed Servicing Agreement arising on or after the date that the related
Servicing Agreement was removed from the Designated Servicing Agreement Schedule
(the “Stop Date”) shall not be sold to the Depositor and shall not constitute
Additional Receivables.

(f) Nationstar Marking of Books and Records. Nationstar shall, at its own
expense, on or prior to the applicable Sale Date, in the case of Nationstar
Additional Receivables, indicate in its books and records (including its
computer records) that the Receivables arising under each Designated Servicing
Agreement and the related Nationstar Transferred Assets have been sold,

 

-9-



--------------------------------------------------------------------------------

assigned, transferred and conveyed to Advance Purchaser in accordance with this
Agreement and the Purchase Agreement. Nationstar shall not alter the indication
referenced in this paragraph with respect to any Receivable during the term of
this Agreement (except in accordance with Section 9(a)). If a third party,
including a potential purchaser of a Receivable, should inquire as to the status
of the Receivables, Nationstar shall promptly indicate to such third party that
the Receivables have been sold, assigned, transferred and conveyed and
Nationstar (except in accordance with Section 9(a)) shall not claim any right,
title or interest (including, but not limited to ownership interest) therein.

(g) Advance Purchaser Marking of Books and Records. Advance Purchaser shall, at
its own expense, on or prior to the applicable Sale Date, in the case of
Additional Receivables, indicate in its books and records (including its
computer records) that the Receivables arising under each Designated Servicing
Agreement and the related Transferred Assets have been sold, assigned,
transferred and conveyed to the Depositor in accordance with this Agreement.
Advance Purchaser shall not alter the indication referenced in this paragraph
with respect to any Receivable during the term of this Agreement (except in
accordance with Section 9(b)). If a third party, including a potential purchaser
of a Receivable, should inquire as to the status of the Receivables, Advance
Purchaser shall promptly indicate to such third party that the Receivables have
been sold, assigned, transferred and conveyed and Advance Purchaser (except in
accordance with Section 9(b)) shall not claim any right, title or interest
(including, but not limited to ownership interest) therein.

Section 3. Nationstar’s and Advance Purchaser’s Acknowledgment and Consent to
Assignment.

(a) Acknowledgment and Consent to Assignment. Each of Nationstar and Advance
Purchaser hereby acknowledges that the Depositor has sold and/or contributed,
assigned, transferred and conveyed to the Issuer, and that the Issuer has
Granted to the Indenture Trustee, on behalf of the Noteholders, the rights (but
not the obligations) of the Depositor under this Agreement, including, without
limitation, the right to enforce the obligations of each of Nationstar and
Advance Purchaser hereunder. Each of Nationstar and Advance Purchaser hereby
consents to such Grant by the Issuer to the Indenture Trustee pursuant to the
Indenture and acknowledges that each of the Issuer and the Indenture Trustee (on
behalf of itself, the Noteholders, any Supplemental Credit Enhancement Provider
and any Liquidity Provider) shall be a third party beneficiary in respect of the
representations, warranties, covenants, rights, indemnities and other benefits
arising hereunder that are so Granted by the Issuer. Moreover, each of
Nationstar and Advance Purchaser hereby authorizes and appoints as its
attorney-in-fact the Depositor, the Issuer and the Indenture Trustee, as the
Issuer’s assignee, on behalf of the Depositor, to execute and deliver such
documents or certificates as may be necessary in order to enforce its rights
under this Agreement and its rights to collect the Aggregate Receivables.

(b) Access to Records. In connection with the conveyances hereunder and under
the Purchase Agreement, each Nationstar and Advance Purchaser hereby grants to
the Depositor (and its assigns) an irrevocable license to access all records
relating to the Aggregate Receivables, without the need for any further
documentation in connection with any conveyance hereunder; provided, however,
that the Depositor (and its assigns) may not exercise any right under such
license until an Event of Default has occurred and is continuing; and provided
further

 

-10-



--------------------------------------------------------------------------------

that such license is for the limited purpose of administering and accounting for
the Aggregate Receivables. In connection with such license, and subject to the
foregoing provisos, each of Nationstar and Advance Purchaser hereby grants to
the Depositor (and its assigns) an irrevocable, non-exclusive license (subject
to the restrictions contained in any license with respect thereto) to use,
without royalty or payment of any kind, all software used by Nationstar or
Advance Purchaser, as receivables seller or as servicer as the case may be, to
account for the Aggregate Receivables, to the extent necessary to administer the
Aggregate Receivables and such software is owned by Nationstar or Advance
Purchaser, as the case may be. With respect to software owned by others and used
by Nationstar or Advance Purchaser, as the case may be, under license
agreements, Nationstar or Advance Purchaser, as the case may be, shall cooperate
with the Depositor (and its assigns) to identify such software and the
applicable licensors thereof and provide such other information available to it
and reasonably necessary in order for the Depositor to obtain its own licenses
with respect to such software. The licenses granted by Nationstar or Advance
Purchaser, as the case may be, pursuant to this Section 3 with respect to
software owned by it shall be irrevocable and shall terminate, with respect to
Nationstar, on the last MSR Transfer Date, and with respect to Advance
Purchaser, on the Receivables Sale Termination Date.

Section 4. Representations, Warranties and Certain Covenants of Nationstar, as
Servicer (prior to the respective MSR Transfer Dates) and as Initial Receivables
Seller.

Nationstar, as initial receivables seller and as servicer (prior to the
respective MSR Transfer Dates), hereby makes the following representations,
warranties and covenants for the benefit of Advance Purchaser, on which Advance
Purchaser is relying in purchasing its residual interest in the entities that
hold the Initial Receivables, subject to the Indenture, and the Nationstar
Additional Receivables and executing this Agreement. The representations are
made as of the date of this Agreement and the Purchase Agreement and as of each
Sale Date prior to the related MSR Transfer Date, except as set forth herein
with respect to the representations of Nationstar in its capacity as
Subservicer. Such representations and warranties shall survive the sale and/or
contribution, assignment, transfer and conveyance of any Initial Receivables to
the Depositor prior to the Effective Date, or the sale, assignment, transfer and
conveyance of any Nationstar Additional Receivables and any other related
Nationstar Transferred Assets to Advance Purchaser. Nationstar affirms all
representations and warranties and covenants that it has heretofore made under
the Original Receivables Sale Agreement. Additionally, Nationstar affirms all
representations and warranties and covenants that it has made under the Purchase
Agreement.

(a) General Representations, Warranties and Covenants.

(i) Organization and Good Standing. Nationstar is a limited liability company
duly organized and validly existing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted,
and had at all relevant times, and now has and until the final MSR Transfer
Date, will continue to have, power, authority and legal right to acquire, own,
hold, transfer, assign and convey the Nationstar Additional Receivables.

 

-11-



--------------------------------------------------------------------------------

(ii) Due Qualification. Nationstar is and will continue to be duly qualified to
do business as a limited liability company in good standing, and has obtained
and will keep in full force and effect all necessary licenses, permits and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, licenses, permits
or approvals and as to which the failure to obtain or to keep in full force and
effect such licenses, permits or approvals would have a material and adverse
impact upon the value or collectability of the Nationstar Additional Receivables
and such failure cannot be subsequently cured for the purposes of enforcing
contracts.

(iii) Power and Authority. From the Effective Date and until the final MSR
Transfer Date, Nationstar has and will continue to have all requisite limited
liability company power and authority to own the Nationstar Additional
Receivables, and Nationstar has and will continue to have all requisite limited
liability company power and authority to execute and deliver this Agreement, the
Purchase Agreement, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Nationstar
Related Documents”), and to perform each of its obligations under this Agreement
and under the Nationstar Related Documents, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
Nationstar, and the execution and delivery of each of the applicable Nationstar
Related Documents by Nationstar, the performance by Nationstar of its
obligations hereunder and thereunder, and the consummation of the transactions
contemplated hereby and thereby have each been duly authorized by Nationstar and
no further limited liability company action or other actions are required to be
taken by Nationstar in connection therewith.

(iv) Valid Transfer. Upon the execution and delivery of this Agreement, the
related Assignment of Advance Receivables by each of the parties hereto and
thereto and delivery of and the Designated Servicing Agreement Schedule, this
Agreement and such Assignment of Advance Receivables shall evidence a valid sale
and/or contribution, transfer, assignment and conveyance of the Nationstar
Additional Advance Receivables as of the applicable Sale Date to Advance
Purchaser prior to the final MSR Transfer Date, which is enforceable against
creditors of and purchasers from Nationstar except as such enforceability may be
limited by bankruptcy, insolvency or similar laws and by equitable principles.
Upon the execution and delivery the Purchase Agreement, the Purchase Agreement
shall evidence a valid sale, transfer, assignment and conveyance of the
Nationstar Additional Deferred Servicing Fee Receivables as of the Effective
Date to Advance Purchaser prior to the final MSR Transfer Date, which is
enforceable against creditors of and purchasers from Nationstar except as such
enforceability may be limited by bankruptcy, insolvency or similar laws and by
equitable principles.

(v) Binding Obligation. The Purchase Agreement, this Agreement and each of the
other Transaction Documents to which Nationstar is a party has been, or when
delivered will have been, duly executed and delivered and each constitutes the
legal, valid and binding obligation of Nationstar, enforceable against
Nationstar, in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or similar laws and by equitable principles.

 

-12-



--------------------------------------------------------------------------------

(vi) Good Title. Immediately prior to each purchase of Nationstar Additional
Receivables hereunder or under the Purchase Agreement, as applicable, Nationstar
is the legal and beneficial owner of each such Receivable and the related
Nationstar Transferred Assets with respect thereto, free and clear of any
Adverse Claims other than Permitted Liens; and immediately upon the transfer and
assignment thereof, Advance Purchaser will have good and marketable title to,
with the right to sell and encumber, each Nationstar Additional Receivable,
whether now existing or hereafter arising, together with the related Nationstar
Transferred Assets with respect thereto, free and clear of any Adverse Claims
other than Permitted Liens.

(vii) Perfection.

(A) This Agreement and the Purchase Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Nationstar
Additional Receivables and the related Nationstar Transferred Assets with
respect thereto in favor of Advance Purchaser, which security interest is prior
to all other Adverse Claims, and is enforceable as such against creditors of and
purchasers from Nationstar;

(B) Nationstar has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under the UCC in order
to perfect the security interest in the Nationstar Additional Receivables and
the related Nationstar Transferred Assets granted to Advance Purchaser hereunder
and under the Purchase Agreement; and

(C) Nationstar has not pledged, assigned, sold, granted a security interest in,
or otherwise conveyed any of the Nationstar Additional Receivables and the
related Nationstar Transferred Assets, other than under this Agreement and the
Purchase Agreement, except pursuant to any agreement that has been terminated on
or prior to the date hereof. Nationstar has not authorized the filing of and is
not aware of any financing statement filed against it covering the Nationstar
Additional Receivables and the related Nationstar Transferred Assets other than
those filed in connection with this Agreement, the Purchase Agreement and the
other Transaction Documents and those that have been terminated on or prior to
the date hereof or for which the lien with respect to the Receivables has been
released. Nationstar is not aware of any judgment or tax lien filings against
it.

(viii) No Violation. Neither the execution, delivery and performance of this
Agreement, the Purchase Agreement, the other Transaction Documents to which it
is a party or the applicable Nationstar Related Documents by Nationstar, nor the
consummation by Nationstar of the transactions contemplated hereby or thereby
nor the fulfillment of or compliance with the terms and conditions of this
Agreement, the Purchase Agreement, the Nationstar Related Documents or the other
Transaction

 

-13-



--------------------------------------------------------------------------------

Documents to which Nationstar is a party (A) will violate the organizational
documents of Nationstar, (B) will constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default), or result in a
breach or acceleration of, any material indenture, agreement or other material
instrument to which Nationstar or any of its Affiliates is a party or by which
it or any of them is bound, or which may be applicable to Nationstar,
(C) constitutes a default (whether with notice or lapse of time or both), or
results in the creation or imposition of any Adverse Claim upon any of the
property or assets of Nationstar under the terms of any of the foregoing, or
(D) violates any statute, ordinance or law or any rule, regulation, order, writ,
injunction or decree of any court or of any public, governmental or regulatory
body, agency or authority applicable to Nationstar or its properties.

(ix) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
Nationstar’s knowledge, threatened, against Nationstar (A) in which a third
party not affiliated with the Indenture Trustee or a Noteholder asserts the
invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by Nationstar or its Affiliates of their obligations under, or
the validity or enforceability of, any of the Transaction Documents or
(D) relating to Nationstar or its Affiliates and which should reasonably be
expected to affect adversely the federal income tax attributes of the Notes.

(x) Reserved.

(xi) Reserved.

(xii) No Violation of Exchange Act or Regulations T, U or X. None of the
transactions contemplated in the Transaction Documents (including the use of the
proceeds from the sale of the Notes) will result in a violation of Section 7 of
the Exchange Act, or any regulations issued pursuant thereto, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

(xiii) All Consents Obtained. All approvals, authorizations, consents, orders or
other actions of any persons or of any governmental body or official required in
connection with the execution and delivery by Nationstar of the Purchase
Agreement, this Agreement and the Transaction Documents to which Nationstar is a
party, the performance by Nationstar of the transactions contemplated by the
Purchase Agreement, this Agreement and the other Transaction Documents to which
it is a party and the fulfillment by Nationstar of the terms hereof and thereof,
including without limitation, the transfer of Receivables from Nationstar to
Advance Purchaser, have been obtained.

 

-14-



--------------------------------------------------------------------------------

(xiv) Not an Investment Company. Nationstar is not required to be registered as
an “investment company” or a company “controlled” by a company required to be
registered as an “investment company” within the meaning of the Investment
Company Act, and none of the execution, delivery or performance of obligations
under this Agreement, the Purchase Agreement or any of the Transaction
Documents, or the consummation of any of the transactions contemplated thereby
(including, without limitation, the sale of the Transferred Assets hereunder)
will violate any provision of the Investment Company Act, or any rule,
regulation or order issued by the Securities and Exchange Commission thereunder.

(xv) All Taxes, Fees and Charges Relating to Transaction and Transaction
Documents Paid. Any taxes, fees and other governmental charges due and payable
by Nationstar in connection with the execution and delivery of the Purchase
Agreement, this Agreement and the transactions contemplated hereby have been or
will be paid by Nationstar at or prior to the date of this Agreement.

(xvi) No Broker, Finder or Financial Adviser Other Than Pursuant to a Note
Purchase Agreement. None of Nationstar nor any of its officers, directors,
employees or agents has employed any broker, finder or financial adviser or
incurred any liability for fees or commissions to any person except in
connection with the offering, issuance or sale of the Notes of any Class (other
than any Retained Notes) pursuant to a Note Purchase Agreement.

(xvii) Solvency. Nationstar, both prior to and after giving effect to each sale
of Receivables with respect to the Designated Servicing Agreements on each Sale
Date or on the Effective Date, as applicable prior to the final MSR Transfer
Date, (1) is not, and will not be, “insolvent” (as such term is defined in §
101(32)(A) of the Bankruptcy Code), (2) is, and will be, able to pay its debts
as they become due, and (3) does not have unreasonably small capital for the
business in which it is engaged or for any business or transaction in which it
is about to engage.

(xviii) Information to Note Rating Agencies. All information provided by
Nationstar to any Note Rating Agency, taken together, is true and correct in all
material respects.

(xix) No Fraudulent Conveyance. Nationstar is selling the Nationstar Additional
Receivables to Advance Purchaser in furtherance of its ordinary business
purposes, with no intent to hinder, delay or defraud any of its creditors.

(xx) Ability to Perform Obligations. Nationstar does not believe, nor does it
have any reasonable cause to believe, that it cannot perform each and every
covenant contained in this Agreement.

(xxi) Information. No document, certificate or report furnished by Nationstar in
writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby, taken together,
contains or will contain when furnished any untrue statement of a material fact.
There are no facts

 

-15-



--------------------------------------------------------------------------------

relating to and known by Nationstar which when taken as a whole may impair the
ability of Nationstar to perform its obligations under this Agreement or any
other Transaction Document, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of Nationstar
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.

(xxii) Fair Consideration. The aggregate consideration received by Nationstar
pursuant to this Agreement and the Purchase Agreement is fair consideration
having reasonably equivalent value to the value of the Aggregate Receivables and
the performance of the obligations of Nationstar, as receivables seller,
hereunder.

(xxiii) Bulk Transfer. No sale, contribution, transfer, assignment or conveyance
of Receivables by Nationstar to Advance Purchaser contemplated by this Agreement
or the Purchase Agreement will be subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.

(xxiv) Name. The legal name of Nationstar is as set forth in this Agreement and
Nationstar does not have any trade names, fictitious names, assumed names or
“doing business” names.

(xxv) Default. As of the Effective Date and until the final MSR Transfer Date,
Nationstar is not in default (or subject to termination as servicer (prior to
the respective MSR Transfer Dates)) under any material agreement, contract,
instrument or indenture to which such Person is a party or by which it or its
properties is or are bound (including without limitation, each Designated
Servicing Agreement), or with respect to any order of any court, administrative
agency, arbitrator or governmental body which should reasonably be expected to
have a material adverse effect on the transactions contemplated hereunder, and
no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.

(xxvi) Repayment of Receivables. Nationstar has no reason to believe that at the
time of the transfer of any Receivables to Advance Purchaser pursuant hereto or
the Purchase Agreement prior to the final MSR Transfer Date, such Receivables
will not be paid in full.

(xxvii) Reserved.

(xxviii) Eligible Subservicer. With respect to any Designated Servicing
Agreement, on and after each MSR Transfer Date, Nationstar is an Eligible
Subservicer.

(xxix) No Change in Condition of Nationstar. Since March 31, 2013, there has
been no change in the business, operations, financial condition, properties or
assets of Nationstar which would have a material adverse effect on its ability
to perform its obligations under this Agreement, the Purchase Agreement or any
other Transaction Document or materially adversely affect the transactions
contemplated under this Agreement or any other Transaction Document to which it
is a party.

 

-16-



--------------------------------------------------------------------------------

(xxx) Good Standing. Nationstar is in good standing to sell and service mortgage
loans and no event has occurred which would make Nationstar unable to comply
with eligibility requirements or which would require notification to any state
or federal regulatory agency or body.

(xxxi) Compliance With Laws. Nationstar has complied or shall comply in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions or decrees to which it may be subject, except where the failure to
so comply should not be reasonably expected to have an Adverse Effect or a
material adverse effect on the financial condition or operations of Nationstar,
or the ability of Nationstar to perform its obligations hereunder, under the
Purchase Agreement or under any of the other Transaction Documents to which it
is a party.

(xxxii) Accounting. Nationstar accounts for the transactions contemplated by
this Agreement as a sale of the Receivables from Nationstar to Advance
Purchaser.

(b) Representations, Warranties and Covenants of Nationstar Concerning the
Initial Receivables and Nationstar Additional Receivables.

(i) Facility Eligible Receivables. Each Nationstar Receivable is payable in
United States dollars, is a Facility Eligible Receivable and is transferred
pursuant to a Designated Servicing Agreement that is a Facility Eligible
Servicing Agreement (except those transferred pursuant to any Ineligible
Designated Servicing Agreement), and, if it is an Advance Receivable, the
Advance related to such Nationstar Receivable has been fully funded by
Nationstar (or any predecessor servicer) using its own funds and/or Amounts Held
for Future Distribution (to the extent permitted under the related Designated
Servicing Agreement) and/or amounts received by Nationstar from Advance
Purchaser under this Agreement; provided that notwithstanding the foregoing,
Nationstar makes no representation or warranty (i) as to the status of title or
any interest of the Depositor, the Issuer or the Indenture Trustee to or in any
Nationstar Additional Receivables, (ii) with respect to any transfer of
Receivable by Advance Purchaser, the Depositor or the Issuer, (iii) as to any
actions or inactions of Advance Purchaser, the Depositor or the Issuer
concerning the Receivables, (iv) as to clause (vii) of the definition of
“Facility Eligible Receivable,” (except to the extent covered in other
representations by Nationstar in this Agreement). (v) that any determination of
the Administrative Agent in clause (xiv) of the definition of “Facility Eligible
Receivable” has been satisfied or (vi) with respect to Receivables arising under
any Ineligible Designated Servicing Agreement. Each Receivable arises from an
Advance or Deferred Servicing Fee for which Nationstar is entitled to
reimbursement or payment, as applicable, pursuant to a Designated Servicing
Agreement.

(ii) Assignment Permitted under Servicing Agreements. Each Nationstar Receivable
arising under a Designated Servicing Agreement is fully transferable and such
transfer will not violate the terms of, or require the consent of any Person
under the related Designated Servicing Agreement or any other document or
agreement to which Nationstar is a party or to which its assets or properties
are subject.

 

-17-



--------------------------------------------------------------------------------

(iii) Schedule of Receivables. The information set forth in the Schedule of
Receivables hereto shall be true and correct as of the date of this Agreement
and each Funding Date.

(iv) No Fraud. As of any Sale Date through the final MSR Transfer Date, with
respect to the Nationstar Receivables transferred on such date, no Receivable
has been identified by Nationstar or reported to Nationstar by the related MBS
Trustee as having resulted from fraud perpetrated by any Person.

(v) No Impairment of Nationstar’s Rights. As of the Effective Date, or as of any
Sale Date with respect to any Nationstar Receivables sold by Nationstar through
the final MSR Transfer Date on such date, neither Nationstar nor any other
Person has taken any action that, or failed to take any action the omission of
which, would materially impair its rights or the rights of its assignees, with
respect to any Nationstar Receivables.

(vi) No Defenses. As of the related Sale Date through the final MSR Transfer
Date, each Nationstar Receivable represents valid entitlement to be paid, has
not been repaid in whole or in part or been compromised, adjusted, extended,
satisfied, subordinated, rescinded, waived, amended or modified, and is not
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, waiver, amendment or modification by
any Person.

(vii) No Action to Impair Collectability. Nationstar has not taken (or omitted
to take) and will not take (or omit to take), and has no notice that any other
Person has taken (or omitted to take) or will take (or omit to take) any action
that could impair the collectability of any Nationstar Receivable.

(viii) No Pending Proceedings. There are no proceedings pending, or, to the best
of Nationstar’s knowledge, threatened, wherein any governmental agency has
(A) alleged that any Nationstar Receivable is illegal or unenforceable,
(B) asserted the invalidity of any Nationstar Receivable or (C) sought any
determination or ruling that might adversely affect the payment or
enforceability of any Receivable.

(ix) Nationstar’s Reporting Obligations. With respect to each Nationstar
Receivable, Nationstar is not aware of any circumstances which could reasonably
be expected to make it unable to perform its reporting obligations as set forth
in the Indenture in any material respect.

(x) UCC Classification. No Nationstar Receivable is secured by “real property”
or “fixtures” or evidenced by an “instrument” under and as defined in the UCC.
The Nationstar Receivables constitute “general intangibles,” “accounts,” or
“payment intangibles” within the meaning of the applicable UCC.

(xi) Enforceability; Compliance with Laws. Each Nationstar Receivable is
enforceable in accordance with its terms set forth in the related Designated
Servicing Agreement. Each Advance complied with all applicable laws, including
those relating to consumer protection, is valid and enforceable and, at the time
it is sold to Advance Purchaser, will not be subject to any set-off,
counterclaim or other defense to payment by the Obligor, the related
securitization trust, the related MBS Trustee, or any other party.

 

-18-



--------------------------------------------------------------------------------

(xii) No Consent Required. Each Nationstar Receivable is assignable by
Nationstar, and by Advance Purchaser and its successors and assigns, without the
consent of any other Person (except any such consent that shall have been
obtained), and upon acquiring the Receivables Advance Purchaser will have the
right to pledge the Nationstar Receivables without the consent of any other
Person (except any such consent that shall have been obtained) and without any
other restrictions on such pledge.

(xiii) No Government Receivables. No Nationstar Receivable is due from the
United States of America or any state or from any agency, department or
instrumentality of the United States of America or any state thereof.

(c) Survival. It is understood and agreed that the representations and
warranties set forth in Section 4(a) and Section 4(b) shall continue throughout
the term of this Agreement.

It is understood and agreed that the representations and warranties made by
Nationstar, as initial receivables seller and as servicer (prior to the
respective MSR Transfer Dates), pursuant to this Agreement, on which the
Depositor and the Issuer relied in accepting the Initial Receivables, and
pursuant to this Agreement and the Purchase Agreement, on which Advance
Purchaser, the Depositor and the Issuer are relying in accepting the Nationstar
Additional Receivables, on which Advance Purchaser and the Depositor is relying
in executing this Agreement, on which the Issuer is relying in executing the
Receivables Pooling Agreement and on which the Noteholders are relying in
purchasing the Notes, and the rights and remedies of Advance Purchaser and its
assignees under this Agreement and the Purchase Agreement against Nationstar
pursuant to this Agreement, inure to the benefit of Advance Purchaser, the
Depositor, the Issuer, the Indenture Trustee for the benefit of the Noteholders,
as the assignees of Advance Purchaser’s rights hereunder and under the Purchase
Agreement. Such representations and warranties and the rights and remedies for
the breach thereof shall survive the sale, assignment, transfer and conveyance
of any Nationstar Receivables from Nationstar to Advance Purchaser and its
assignees, and the conveyance thereof by Advance Purchaser to the Depositor and
its assignees, and the pledge thereof by the Issuer to the Indenture Trustee for
the benefit of the Noteholders and shall be fully exercisable by the Indenture
Trustee for the benefit of the Noteholders.

(d) Remedies Upon Breach. Nationstar shall inform Advance Purchaser, the
Indenture Trustee and the Administrative Agent promptly, in writing, upon the
discovery of any breach of its representations, warranties or covenants
hereunder. Unless such breach shall have been cured or waived within thirty
(30) days after the earlier to occur of the discovery of such breach by
Nationstar or receipt of written notice of such breach by Nationstar, such that,
in the case of a representation and warranty, such representation and warranty
shall be true and correct in all material respects as if made on such day, and
Nationstar shall have delivered to Advance Purchaser an officer’s certificate
describing the nature of such breach and the manner in which the relevant
representation and warranty became true and correct or the breach was otherwise
cured, Nationstar shall indemnify its assignees (including Advance Purchaser,
the Depositor, the Issuer, the Indenture Trustee and each of their respective
assignees), against and hold its assignees (including Advance Purchaser, the
Depositor, the Issuer, the Indenture Trustee and

 

-19-



--------------------------------------------------------------------------------

each of their respective assignees) harmless from any cost, liability and
expense, including, without limitation, reasonable attorneys’ fees and expenses,
whether incurred in enforcement proceedings between the parties or otherwise,
incurred as a result of, or arising from, such breach, the amount of which shall
equal the Receivables Balance of any affected Nationstar Receivable and each
such purchase or indemnification amount to be paid hereunder, an “Indemnity
Payment”. This Section 4(d) sets forth the exclusive remedy for a breach of
representation, warranty or covenant by Nationstar, pertaining to a Nationstar
Receivable sold by Nationstar. Notwithstanding the foregoing, the breach of any
representation, warranty or covenant shall not be waived by the Issuer under any
circumstances without the consent of the Majority Holders of all Outstanding
Notes.

Section 5. Representations, Warranties and Certain Covenants of Advance
Purchaser, as Servicer (on and after the respective MSR Transfer Dates) and as
Receivables Seller.

Advance Purchaser, as receivables seller and as servicer (on and after the
respective MSR Transfer Dates), hereby makes the following representations,
warranties and covenants for the benefit of the Depositor, the Issuer, and the
Indenture Trustee for the benefit of the Noteholders, on which the Depositor is
relying in purchasing the Aggregate Receivables and executing this Agreement, on
which the Issuer is relying in purchasing the Aggregate Receivables and
executing the Receivables Pooling Agreement, and on which the Noteholders are
relying in purchasing the Notes. The representations are made as of the date of
this Agreement, and as of each Sale Date. Such representations and warranties
shall survive the sale and/or contribution, assignment, transfer and conveyance
of any Receivables and any other related Transferred Assets to the Depositor and
the Issuer.

(a) General Representations, Warranties and Covenants.

(i) Organization and Good Standing. Advance Purchaser is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and now has and so long as any Notes
are outstanding, will continue to have, power, authority and legal right to
acquire, own, hold, transfer, assign and convey the Receivables.

(ii) Due Qualification. Advance Purchaser is and will continue to be duly
qualified to do business as a limited liability company in good standing, and
has obtained and will keep in full force and effect all necessary licenses,
permits and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
licenses, permits or approvals and as to which the failure to obtain or to keep
in full force and effect such licenses, permits or approvals would have a
material and adverse impact upon the value or collectability of the Receivables
and such failure cannot be subsequently cured for the purposes of enforcing
contracts.

(iii) Power and Authority. Advance Purchaser has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and

 

-20-



--------------------------------------------------------------------------------

Advance Purchaser has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement, the initial
Designated Servicing Agreement Schedule and each subsequent Designated Servicing
Agreement Schedule, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Advance
Purchaser Related Documents”), and to perform each of its obligations under this
Agreement and under the Advance Purchaser Related Documents, and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement by Advance Purchaser, and the execution and delivery of each of
the Related Documents by Advance Purchaser, the performance by Advance Purchaser
of its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby have each been duly authorized by
Advance Purchaser and no further limited liability company action or other
actions are required to be taken by Advance Purchaser in connection therewith.

(iv) Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale,
transfer, assignment and conveyance of the Additional Receivables as of the
applicable Sale Date to the Depositor, which is enforceable against creditors of
and purchasers from Advance Purchaser except as such enforceability may be
limited by bankruptcy, insolvency or similar laws and by equitable principles.

(v) Binding Obligation. This Agreement and each of the other Transaction
Documents to which Advance Purchaser is a party has been, or when delivered will
have been, duly executed and delivered and constitutes the legal, valid and
binding obligation of Advance Purchaser, enforceable against Advance Purchaser,
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles.

(vi) Good Title. Immediately prior to each Purchase of Receivables hereunder,
Advance Purchaser is the legal and beneficial owner of each such Receivable and
the related Transferred Assets with respect thereto, free and clear of any
Adverse Claims other than Permitted Liens; and immediately upon the transfer and
assignment thereof, the Depositor and its assignees will have good and
marketable title to, with the right to sell and encumber, each Receivable,
whether now existing or hereafter arising, together with the related Transferred
Assets with respect thereto, free and clear of any Adverse Claims other than
Permitted Liens.

(vii) Perfection.

(A) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Aggregate Receivables and the related Transferred
Assets with respect thereto in favor of the Depositor, which security interest
is prior to all other Adverse Claims, and is enforceable as such against
creditors of and purchasers from Advance Purchaser;

 

-21-



--------------------------------------------------------------------------------

(B) Advance Purchaser has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
the UCC in order to perfect the security interest in the Aggregate Receivables
and the related Transferred Assets granted to the Depositor hereunder; and

(C) Advance Purchaser has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Aggregate Receivables and the
related Transferred Assets, other than under this Agreement, except pursuant to
any agreement that has been terminated on or prior to the date hereof. Advance
Purchaser has not authorized the filing of and is not aware of any financing
statement filed against it, the Depositor or the Issuer covering the Aggregate
Receivables and the related Transferred Assets other than those filed in
connection with this Agreement and the other Transaction Documents and those
that have been terminated on or prior to the date hereof or for which the lien
with respect to the Receivables has been released. Advance Purchaser is not
aware of any judgment or tax lien filings against it.

(viii) No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Related Documents by Advance
Purchaser, nor the consummation by Advance Purchaser of the transactions
contemplated hereby or thereby nor the fulfillment of or compliance with the
terms and conditions of this Agreement, the Related Documents or the other
Transaction Documents to which Advance Purchaser is a party (A) will violate the
organizational documents of Advance Purchaser, (B) will constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default), or result in a breach or acceleration of, any material indenture,
agreement or other material instrument to which Advance Purchaser or any of its
Affiliates is a party or by which it or any of them is bound, or which may be
applicable to Advance Purchaser, (C) constitutes a default (whether with notice
or lapse of time or both), or results in the creation or imposition of any
Adverse Claim upon any of the property or assets of Advance Purchaser under the
terms of any of the foregoing, or (D) violates any statute, ordinance or law or
any rule, regulation, order, writ, injunction or decree of any court or of any
public, governmental or regulatory body, agency or authority applicable to
Advance Purchaser or its properties.

(ix) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
Advance Purchaser’s knowledge, threatened, against Advance Purchaser (A) in
which a third party not affiliated with the Indenture Trustee or a Noteholder
asserts the invalidity of any of the Transaction Documents, (B) seeking to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by Advance Purchaser or its Affiliates of their obligations
under, or the validity or enforceability of, any of the Transaction Documents or
(D) relating to Advance Purchaser or its Affiliates and which should reasonably
be expected to affect adversely the federal income tax attributes of the Notes.

 

-22-



--------------------------------------------------------------------------------

(x) Ownership of Depositor. As of the Effective Date, Advance Purchaser will
acquire from Nationstar 100% of the membership interest in the Depositor. No
Person other than Advance Purchaser has any rights to acquire membership
interests in the Depositor. Advance Purchaser shall not assign, sell, convey or
otherwise transfer its ownership of the membership interest in the Depositor,
without the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, it being understood that the Administrative
Agent shall consider, among other things, whether there continues to be adequate
consideration for the Receivables transfers from Advance Purchaser to the
Depositor, following any such transfer.

(xi) Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.

(xii) No Violation of Exchange Act or Regulations T, U or X. None of the
transactions contemplated in the Transaction Documents (including the use of the
proceeds from the sale of the Notes) will result in a violation of Section 7 of
the Exchange Act, or any regulations issued pursuant thereto, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

(xiii) All Consents Obtained. All approvals, authorizations, consents, orders or
other actions of any persons or of any governmental body or official required in
connection with the execution and delivery by Advance Purchaser or the Depositor
of this Agreement and the Transaction Documents to which Advance Purchaser, the
Depositor or the Issuer is a party, the performance by Advance Purchaser of the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party and the fulfillment by Advance Purchaser of the terms
hereof and thereof, including without limitation, the transfer of Receivables
from Advance Purchaser to the Depositor and from the Depositor to the Issuer and
the pledge thereof by the Issuer to the Indenture Trustee, have been obtained.

(xiv) Not an Investment Company. None of Advance Purchaser, the Depositor, the
Issuer nor the Trust Estate is required to be registered as an “investment
company” or a company “controlled” by a company required to be registered as an
“investment company” within the meaning of the Investment Company Act, and none
of the execution, delivery or performance of obligations under this Agreement or
any of the Transaction Documents, or the consummation of any of the transactions
contemplated thereby (including, without limitation, the sale of the Transferred
Assets hereunder) will violate any provision of the Investment Company Act, or
any rule, regulation or order issued by the Securities and Exchange Commission
thereunder.

(xv) All Taxes, Fees and Charges Relating to Transaction and Transaction
Documents Paid. Any taxes, fees and other governmental charges due and payable
by Advance Purchaser, the Depositor or the Issuer in connection with the
execution and delivery of this Agreement and the transactions contemplated
hereby have been or will be paid by Advance Purchaser or the Depositor at or
prior to the date of this Agreement.

 

-23-



--------------------------------------------------------------------------------

(xvi) No Broker, Finder or Financial Adviser Other Than Pursuant to a Note
Purchase Agreement. None of Advance Purchaser nor any of its officers,
directors, employees or agents has employed any broker, finder or financial
adviser or incurred any liability for fees or commissions to any person except
in connection with the offering, issuance or sale of the Notes of any Class
(other than any Retained Notes) pursuant to a Note Purchase Agreement.

(xvii) Solvency. Advance Purchaser, both prior to and after giving effect to
each sale of Receivables with respect to the Designated Servicing Agreements on
each Sale Date, (1) is not, and will not be, “insolvent” (as such term is
defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be, able to
pay its debts as they become due, and (3) does not have unreasonably small
capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.

(xviii) Information to Note Rating Agencies. All information provided by Advance
Purchaser to any Note Rating Agency, taken together, is true and correct in all
material respects.

(xix) No Fraudulent Conveyance. Advance Purchaser is selling the Aggregate
Receivables to the Depositor in furtherance of its ordinary business purposes,
with no intent to hinder, delay or defraud any of its creditors.

(xx) Ability to Perform Obligations. Advance Purchaser does not believe, nor
does it have any reasonable cause to believe, that it cannot perform each and
every covenant contained in this Agreement.

(xxi) Information. No document, certificate or report furnished by Advance
Purchaser in writing pursuant to this Agreement, any other Transaction Document
or in connection with the transactions contemplated hereby or thereby, taken
together, contains or will contain when furnished any untrue statement of a
material fact. There are no facts relating to and known by Advance Purchaser
which when taken as a whole may impair the ability of Advance Purchaser to
perform its obligations under this Agreement or any other Transaction Document,
which have not been disclosed herein or in the certificates and other documents
furnished by or on behalf of Advance Purchaser pursuant hereto or thereto
specifically for use in connection with the transactions contemplated hereby or
thereby.

(xxii) Fair Consideration. The aggregate consideration received by Advance
Purchaser, as receivables seller, pursuant to this Agreement is fair
consideration having reasonably equivalent value to the value of the Aggregate
Receivables and the performance of the obligations of Advance Purchaser, as
receivables seller, hereunder.

(xxiii) Bulk Transfer. No sale, contribution, transfer, assignment or conveyance
of Receivables by Advance Purchaser, as receivables seller, to the Depositor
contemplated by this Agreement or by the Depositor to the Issuer pursuant to the
Receivables Pooling Agreement will be subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.

 

-24-



--------------------------------------------------------------------------------

(xxiv) Name. The legal name of Advance Purchaser is as set forth in this
Agreement and Advance Purchaser does not have any trade names, fictitious names,
assumed names or “doing business” names.

(xxv) Default. None of Advance Purchaser, the Depositor or the Issuer is in
default (or, with respect to Advance Purchaser, subject to termination as
servicer (on and after the respective MSR Transfer Dates)) under any material
agreement, contract, instrument or indenture to which such Person is a party or
by which it or its properties is or are bound (including without limitation,
each Designated Servicing Agreement), or with respect to any order of any court,
administrative agency, arbitrator or governmental body which should reasonably
be expected to have a material adverse effect on the transactions contemplated
hereunder, and no event has occurred which with notice or lapse of time or both
would constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.

(xxvi) Repayment of Receivables. Advance Purchaser has no reason to believe that
at the time of the transfer of any Receivables to the Depositor pursuant hereto,
such Receivables will not be paid in full.

(xxvii) [Reserved].

(xxviii) [Reserved].

(xxix) No Change in Condition of Advance Purchaser. Since the date of its
formation, there has been no change in the business, operations, financial
condition, properties or assets of Advance Purchaser which would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document or materially adversely affect the transactions
contemplated under this Agreement or any other Transaction Document.

(xxx) Good Standing. Advance Purchaser is in good standing to sell and service
mortgage loans and no event has occurred which would make Advance Purchaser
unable to comply with eligibility requirements or which would require
notification to any state or federal regulatory agency or body.

(xxxi) Compliance With Laws. Advance Purchaser has complied or shall comply in
all respects with all applicable laws, rules, regulations, orders, writs,
judgments, injunctions or decrees to which it may be subject, except where the
failure to so comply should not be reasonably expected to have an Adverse Effect
or a material adverse effect on the financial condition or operations of
Nationstar, or the ability of Advance Purchaser, the Depositor or the Issuer to
perform their respective obligations hereunder or under any of the other
Transaction Documents.

(xxxii) Accounting. Advance Purchaser accounts for the transactions contemplated
by this Agreement as a sale from Nationstar to the Depositor, except to the
extent that such sales are not recognized under GAAP due to consolidated
financial reporting.

 

-25-



--------------------------------------------------------------------------------

(xxxiii) Appointment of Subservicers. Advance Purchaser shall not appoint any
Subservicer other than Nationstar unless and until each rating agency that rated
the related mortgage-backed securities as stated in the documentation for the
related securitization trust (if applicable to the related Mortgage Pool), shall
have delivered written confirmation that the appointment of such Subservicer
will not result in a reduction of the then-current ratings of such securities,
if rating agency confirmation is required for the appointment of a subservicer
under the related Servicing Agreement.

(b) Representations, Warranties and Covenants of Advance Purchaser Concerning
the Receivables.

(i) Facility Eligible Receivables. Each Receivable is payable in United States
dollars, is a Facility Eligible Receivable and is transferred pursuant to a
Designated Servicing Agreement that is a Facility Eligible Servicing Agreement
(except those transferred pursuant to any Ineligible Designated Servicing
Agreement); provided that notwithstanding the foregoing, Advance Purchaser makes
no representation or warranty with respect to Receivables arising under any
Ineligible Designated Servicing Agreement. Each Receivable arises from an
Advance or Deferred Servicing Fee for which Advance Purchaser is entitled to
reimbursement or payment, as applicable, pursuant to a Designated Servicing
Agreement.

(ii) Assignment Permitted under Servicing Agreements. Each Receivable arising
under a Designated Servicing Agreement is fully transferable and such transfer
will not violate the terms of, or require the consent of any Person under the
related Designated Servicing Agreement or any other document or agreement to
which Nationstar is a party or to which its assets or properties are subject.

(iii) Schedule of Receivables. The information set forth in the Schedule of
Receivables hereto shall be true and correct as of the date of this Agreement
and each Funding Date.

(iv) No Fraud. As of any Sale Date, with respect to the Receivables transferred
on such date, no Receivable has been identified by Advance Purchaser or reported
to Nationstar by the related MBS Trustee as having resulted from fraud
perpetrated by any Person.

(v) No Impairment of Advance Purchaser’s Rights. As of the Effective Date, or as
of any Sale Date with respect to any Receivables sold on such date, neither
Advance Purchaser nor any other Person has taken any action that, or failed to
take any action the omission of which, would materially impair its rights or the
rights of its assignees, with respect to any Receivables.

(vi) No Defenses. As of the related Sale Date, each Receivable represents valid
entitlement to be paid, has not been repaid in whole or in part or been
compromised, adjusted, extended, satisfied, subordinated, rescinded, waived,
amended or modified, and is not subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense, waiver,
amendment or modification by any Person.

 

-26-



--------------------------------------------------------------------------------

(vii) No Action to Impair Collectability. Advance Purchaser has not taken (or
omitted to take) and will not take (or omit to take), and has no notice that any
other Person has taken (or omitted to take) or will take (or omit to take) any
action that could impair the collectability of any Receivable.

(viii) No Pending Proceedings. There are no proceedings pending, or, to the best
of Advance Purchaser’s knowledge, threatened, wherein any governmental agency
has (A) alleged that any Receivable is illegal or unenforceable, (B) asserted
the invalidity of any Receivable or (C) sought any determination or ruling that
might adversely affect the payment or enforceability of any Receivable.

(ix) Advance Purchaser’s Reporting Obligations. With respect to each Receivable,
Advance Purchaser is not aware of any circumstances which could reasonably be
expected to make it unable to perform its reporting obligations as set forth in
the Indenture in any material respect.

(x) UCC Classification. No Receivable is secured by “real property” or
“fixtures” or evidenced by an “instrument” under and as defined in the UCC. The
Aggregate Receivables constitute “general intangibles,” “accounts,” or “payment
intangibles” within the meaning of the applicable UCC.

(xi) Enforceability; Compliance with Laws. Each Receivable is enforceable in
accordance with its terms set forth in the related Designated Servicing
Agreement. Each Advance complied with all applicable laws, including those
relating to consumer protection, is valid and enforceable and, at the time it is
sold to the Depositor, will not be subject to any set-off, counterclaim or other
defense to payment by the Obligor, the related securitization trust, the related
MBS Trustee, or any other party.

(xii) No Consent Required. Each Receivable is assignable by Advance Purchaser,
and by the Depositor and its successors and assigns, without the consent of any
other Person (except any such consent that shall have been obtained), and upon
acquiring the Receivables the Issuer will have the right to pledge the
Receivables without the consent of any other Person (except any such consent
that shall have been obtained) and without any other restrictions on such
pledge.

(xiii) No Government Receivables. No Receivable is due from the United States of
America or any state or from any agency, department or instrumentality of the
United States of America or any state thereof.

(c) Survival. It is understood and agreed that the representations and
warranties set forth in Section 5(a) and Section 5(b) shall continue throughout
the term of this Agreement.

It is understood and agreed that the representations and warranties made by
Advance Purchaser, as receivables seller and as servicer (on and after the
respective MSR Transfer Dates), pursuant to this Agreement, on which the
Depositor and the Issuer are relying in accepting the

 

-27-



--------------------------------------------------------------------------------

Receivables, on which the Depositor is relying in executing this Agreement, on
which the Issuer is relying in executing the Receivables Pooling Agreement and
on which the Noteholders are relying in purchasing the Notes, and the rights and
remedies of the Depositor and its assignees under this Agreement against Advance
Purchaser pursuant to this Agreement, inure to the benefit of the Depositor, the
Issuer, the Indenture Trustee for the benefit of the Noteholders, as the
assignees of Advance Purchaser’s rights hereunder. Such representations and
warranties and the rights and remedies for the breach thereof shall survive the
sale and/or contribution, assignment, transfer and conveyance of any Receivables
from Advance Purchaser to the Depositor and its assignees, and the pledge
thereof by the Issuer to the Indenture Trustee for the benefit of the
Noteholders and shall be fully exercisable by the Indenture Trustee for the
benefit of the Noteholders.

(d) Remedies Upon Breach. Advance Purchaser shall inform the Indenture Trustee
and the Administrative Agent promptly, in writing, upon the discovery of any
breach of its representations, warranties or covenants hereunder. Unless such
breach shall have been cured or waived within thirty (30) days after the earlier
to occur of the discovery of such breach by Advance Purchaser or receipt of
written notice of such breach by Advance Purchaser, such that, in the case of a
representation and warranty, such representation and warranty shall be true and
correct in all material respects as if made on such day, and Advance Purchaser
shall have delivered to the Indenture Trustee an officer’s certificate
describing the nature of such breach and the manner in which the relevant
representation and warranty became true and correct or the breach was otherwise
cured, Advance Purchaser shall indemnify its assignees (including the Depositor,
the Issuer, the Indenture Trustee and each of their respective assignees),
against and hold its assignees (including the Depositor, the Issuer, the
Indenture Trustee and each of their respective assignees) harmless from any
cost, liability and expense, including, without limitation, reasonable
attorneys’ fees and expenses, whether incurred in enforcement proceedings
between the parties or otherwise, incurred as a result of, or arising from, such
breach, the amount of which shall equal the Receivables Balance of any affected
Receivable and each such purchase or indemnification amount to be paid
hereunder, an “Indemnity Payment”. This Section 5(d) sets forth the exclusive
remedy for a breach of representation, warranty or covenant by Advance Purchaser
pertaining to a Receivable. Notwithstanding the foregoing, the breach of any
representation, warranty or covenant shall not be waived by the Issuer under any
circumstances without the consent of the Majority Holders of all Outstanding
Notes.

Section 6. Termination.

This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party
hereto upon written notice to the other parties.

Section 7. General Covenants of Nationstar, as Initial Receivables Seller (for
certain Designated Servicing Agreements prior to the final MSR Transfer Date)
and Servicer (for certain Designated Servicing Agreements prior to the final MSR
Transfer Date).

Nationstar covenants and agrees that, from the date of this Agreement until the
final MSR Transfer Date has occurred with respect to all Designated Servicing
Agreements:

(a) Reserved.

 

-28-



--------------------------------------------------------------------------------

(b) Bankruptcy. Nationstar agrees that it shall comply with Section 14(j).
Nationstar has not engaged in and does not expect to engage in a business for
which its remaining property represents an unreasonably small capitalization.
Nationstar will not transfer any of the Nationstar Receivables with an intent to
hinder, delay or defraud any Person.

(c) Legal Existence. Nationstar shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence in the jurisdiction of its formation, and to maintain each of its
licenses, approvals, registrations and qualifications in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such licenses, approvals, registrations or qualifications, except for failures
to maintain any such licenses, approvals, registrations or qualifications which
cannot be subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial conditions, operations or the ability
of Nationstar to perform its obligations hereunder or under any of the other
Transaction Documents to which it is a party.

(d) Compliance With Laws. Nationstar shall comply in all material respects with
all laws, rules, regulations and orders of any governmental authority applicable
to its operation, the noncompliance with which would reasonably be expected to
have a material adverse effect on the financial condition, operations or the
ability of Nationstar to perform their obligations hereunder or under any of the
other Transaction Documents to which it is a party.

(e) Taxes. Nationstar shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits,
or upon any of its property or any part thereof, before the same shall become in
default; provided that Nationstar shall not be required to pay and discharge any
such tax, assessment, charge or levy so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings, or so long as the
failure to pay any such tax, assessment, charge or levy would not have a
material adverse effect on the ability of Nationstar to perform its obligations
hereunder. Nationstar shall have set aside on its books adequate reserves with
respect to any such tax, assessment, charge or levy so contested.

(f) Compliance with Representations and Warranties. Nationstar covenants that it
shall conduct its business such that it will continually comply with all of its
representations and warranties made in Section 4(a) and in the Purchase
Agreement.

(g) Amendments to Designated Servicing Agreements. Nationstar hereby covenants
and agrees not to expressly consent to any amendment to the Designated Servicing
Agreements except for such amendments that would have no adverse effect upon the
collectability or timing of payment of any of the Nationstar Additional
Receivables or the performance of Nationstar’s obligations under the Transaction
Documents or otherwise adversely affect the interest of the Noteholders, any
Supplement Credit Enhancement Provider or any Liquidity Provider, without the
prior written consent of the Administrative Agent, the Majority Holders of the
Outstanding Notes of each Series and of each Supplemental Credit Enhancement
Provider. Nationstar will, within five (5) Business Days following the
effectiveness of such amendments, deliver to the Indenture Trustee copies of all
such amendments.

 

-29-



--------------------------------------------------------------------------------

(h) Reserved.

(i) Keeping of Records and Books of Account. Nationstar shall maintain accurate,
complete and correct documents, books, records and other information which is
reasonably necessary for the collection of all Nationstar Additional Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).

(j) Fidelity Bond and Errors and Omissions Insurance. Nationstar, as servicer,
shall obtain and maintain at its own expense and keep in full force and effect
so long as it is servicing the mortgage loans related to the Receivables, a
blanket fidelity bond and an errors and omissions insurance policy with one or
more insurers covering its officers and employees and other persons acting on
its behalf in connection with its activities under the Transaction Documents
meeting the criteria required by the Designated Servicing Agreements. Coverage
of Nationstar, as servicer or subservicer under a policy or bond obtained by an
Affiliate of Nationstar and providing the coverage required by this subsection
(j) shall satisfy the requirements of this subsection (j). Nationstar will
promptly report in writing to Advance Purchaser any material changes that may
occur in its fidelity bonds, if any, and/or its errors and omissions insurance
policies, as the case may be, and will furnish to Advance Purchaser copies of
all binders and polices or certificates evidencing that such bonds, if any, and
insurance policies are in full force and effect.

(k) No Adverse Claims, Etc. Against Receivables and Trust Property. Nationstar
hereby covenants that, except for the transfer under the Purchase Agreement, the
transfer hereunder and as of any date on which Nationstar Additional Receivables
are transferred, it will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur or assume any Adverse Claim on any of the
Nationstar Additional Receivables, or any interest therein (other than Permitted
Liens). Nationstar shall notify Advance Purchaser and its designees of the
existence of any Adverse Claim (other than as provided above) on any Receivable
immediately upon discovery thereof; and Nationstar shall defend the right, title
and interest of Advance Purchaser and its assignees in, to and under the
Receivables against all claims of third parties claiming through or under it;
provided, however, that nothing in this Section 7 shall be deemed to apply to
any Adverse Claims for municipal or other local taxes and other governmental
charges if such taxes or governmental charges shall not at the time be due and
payable or if Nationstar shall currently be contesting the validity thereof in
good faith by appropriate Proceedings. In addition, Nationstar shall take all
actions as may be necessary to ensure that, if this Agreement were deemed to
create, or does create, a security interest in the Receivables and the other
Nationstar Transferred Assets, such security interest would be a perfected
security interest of first priority under applicable law and will be maintained
as such until the Receivables Sale Termination Date.

(l) Taking of Necessary Actions. Nationstar shall perform all actions necessary
to sell and/or contribute, assign, transfer and convey the Nationstar Additional
Receivables to Advance Purchaser and its assigns, including the Issuer,
including, without limitation, any necessary notifications to the MBS Trustees
or other parties.

 

-30-



--------------------------------------------------------------------------------

(m) Ownership. Nationstar will take all necessary action to establish and
maintain, irrevocably in Advance Purchaser, legal and equitable title to the
Nationstar Additional Receivables and the related Nationstar Transferred Assets,
free and clear of any Adverse Claim other than Permitted Liens.

(n) [RESERVED].

(o) Name Change, Offices and Records. In the event Nationstar makes any change
to its name (within the meaning of Section 9-507(c) of any applicable enactment
of the UCC), type or jurisdiction of organization or location of its books and
records, it shall notify Advance Purchaser, the Depositor, the Issuer and the
Indenture Trustee thereof and (except with respect to a change of location of
books and records) shall deliver to Advance Purchaser, the Depositor, the Issuer
and the Indenture Trustee not later than thirty (30) days after the
effectiveness of such change (i) if Advance Purchaser, the Depositor, the Issuer
or the Indenture Trustee shall so request, an opinion of outside counsel to
Nationstar, in form and substance reasonably satisfactory to Advance Purchaser,
the Depositor, the Issuer and the Indenture Trustee, as to the grant or
assignment from Nationstar to Advance Purchaser of a security interest in the
Nationstar Additional Receivables, if the transfers thereof by Nationstar to
Advance Purchaser are determined not to be true sales, and as to the perfection
and priority of Advance Purchaser’s security interest in the Nationstar
Additional Receivables in such event, and (ii) such other documents and
instruments that Advance Purchaser, the Depositor, the Issuer or the Indenture
Trustee may reasonably request in connection therewith and shall take all other
steps to ensure that Advance Purchaser continues to have a first priority,
perfected security interest in the Nationstar Additional Receivables and the
related Nationstar Transferred Assets.

(p) Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of Nationstar or in the case of a
change in the “location” of Nationstar for purposes of Section 9-307 of the UCC,
Nationstar must take all actions necessary or reasonably requested by Advance
Purchaser to amend its existing financing statements and continuation
statements, and file additional financing statements and to take any other steps
reasonably requested by Advance Purchaser to further perfect or evidence the
rights, claims or security interests of any of Nationstar or any assignee or
beneficiary of Advance Purchaser’s rights under this Agreement.

(q) Servicing Policies. Nationstar shall provide notice to Advance Purchaser and
the Administrative Agent fifteen (15) days prior to the effectiveness of any
material changes to Nationstar’s policies or procedures relating to property
valuation or stop advance modeling.

(r) Amendments to the Purchase Agreement. Nationstar, hereby covenants and
agrees not to amend the Purchase Agreement in any way that relates to the sale,
assignment, transfer and conveyance of Nationstar Transferred Assets hereunder,
without the prior written consent of the Administrative Agent.

 

-31-



--------------------------------------------------------------------------------

Section 8. General Covenants of Advance Purchaser, as Receivables Seller and
Servicer (on and after the respective MSR Transfer Dates).

Advance Purchaser covenants and agrees that, from the date of this Agreement
until the termination of the Indenture:

(a) Reserved.

(b) Bankruptcy. Advance Purchaser agrees that it shall comply with
Section 14(j). Advance Purchaser has not engaged in and does not expect to
engage in a business for which its remaining property represents an unreasonably
small capitalization. Advance Purchaser will not transfer any of the Aggregate
Receivables with an intent to hinder, delay or defraud any Person.

(c) Legal Existence. Advance Purchaser shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence in the jurisdiction of its formation, and to maintain each of its
licenses, approvals, registrations and qualifications in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such licenses, approvals, registrations or qualifications, except for failures
to maintain any such licenses, approvals, registrations or qualifications which
cannot be subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial conditions, operations or the ability
of Advance Purchaser, the Depositor or the Issuer to perform its obligations
hereunder or under any of the other Transaction Documents.

(d) Compliance With Laws. Advance Purchaser shall comply in all material
respects with all laws, rules, regulations and orders of any governmental
authority applicable to its operation, the noncompliance with which would
reasonably be expected to have a material adverse effect on the financial
condition, operations or the ability of Advance Purchaser, the Depositor or the
Issuer to perform their obligations hereunder or under any of the other
Transaction Documents.

(e) Taxes. Advance Purchaser shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits,
or upon any of its property or any part thereof, before the same shall become in
default; provided that Advance Purchaser shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, or
so long as the failure to pay any such tax, assessment, charge or levy would not
have a material adverse effect on the ability of Advance Purchaser to perform
its obligations hereunder. Advance Purchaser shall have set aside on its books
adequate reserves with respect to any such tax, assessment, charge or levy so
contested.

(f) Compliance with Representations and Warranties. Advance Purchaser covenants
that it shall conduct its business such that it will continually comply with all
of its representations and warranties made in Section 5(a).

 

-32-



--------------------------------------------------------------------------------

(g) Amendments to Designated Servicing Agreements. Advance Purchaser hereby
covenants and agrees not to expressly consent to any amendment to the Designated
Servicing Agreements except for such amendments that would have no adverse
effect upon the collectability or timing of payment of any of the Aggregate
Receivables or the performance of Advance Purchaser’s, the Depositor’s or the
Issuer’s obligations under the Transaction Documents or otherwise adversely
affect the interest of the Noteholders, any Supplement Credit Enhancement
Provider or any Liquidity Provider, without the prior written consent of the
Administrative Agent, the Majority Holders of the Outstanding Notes of each
Series and of each Supplemental Credit Enhancement Provider. Advance Purchaser
will, within five (5) Business Days following the effectiveness of such
amendments, deliver to the Indenture Trustee copies of all such amendments.

(h) Maintenance of Security Interest. Advance Purchaser shall from time to time,
at its own expense, execute and file such additional financing statements
(including continuation statements) as may be necessary to ensure that at any
time the interest of the Depositor, the Issuer, the Indenture Trustee and the
Noteholders and any Supplemental Credit Enhancement Provider and any Liquidity
Provider in all of the Aggregate Receivables is fully protected in accordance
with the UCC.

(i) Keeping of Records and Books of Account. Advance Purchaser shall maintain
accurate, complete and correct documents, books, records and other information
which is reasonably necessary for the collection of all Aggregate Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).

(j) Fidelity Bond and Errors and Omissions Insurance. Advance Purchaser shall
cause the Servicer or the Subservicer shall obtain and maintain at its own
expense and keep in full force and effect so long as it is servicing the
mortgage loans related to the Receivables, a blanket fidelity bond and an errors
and omissions insurance policy with one or more insurers covering its officers
and employees and other persons acting on its behalf in connection with its
activities under the Transaction Documents meeting the criteria required by the
Designated Servicing Agreements. In the case of Nationstar as Servicer or the
Subservicer, coverage of Nationstar, as servicer or subservicer under a policy
or bond obtained by an Affiliate of Nationstar and providing the coverage
required by this subsection (j) shall satisfy the requirements of this
subsection (j). Advance Purchaser shall cause the Servicer or the Subservicer to
promptly report in writing to the Depositor any material changes that may occur
in its fidelity bonds, if any, and/or its errors and omissions insurance
policies, as the case may be, and cause Nationstar to furnish to the Depositor
copies of all binders and polices or certificates evidencing that such bonds, if
any, and insurance policies are in full force and effect.

(k) No Adverse Claims, Etc. Against Receivables and Trust Property. Advance
Purchaser hereby covenants that, except for the transfer hereunder and as of any
date on which Additional Receivables are transferred, it will not sell, pledge,
assign or transfer to any other Person, or grant, create, incur or assume any
Adverse Claim on any of the Aggregate Receivables, or any interest therein
(other than Permitted Liens). Advance Purchaser shall notify the Depositor and
its designees of the existence of any Adverse Claim (other than as provided
above) on any Receivable immediately upon discovery thereof; and Advance
Purchaser shall

 

-33-



--------------------------------------------------------------------------------

defend the right, title and interest of the Depositor and its assignees in, to
and under the Receivables against all claims of third parties claiming through
or under it; provided, however, that nothing in this Section 8 shall be deemed
to apply to any Adverse Claims for municipal or other local taxes and other
governmental charges if such taxes or governmental charges shall not at the time
be due and payable or if Advance Purchaser shall currently be contesting the
validity thereof in good faith by appropriate Proceedings. In addition, Advance
Purchaser shall take all actions as may be necessary to ensure that, if this
Agreement were deemed to create, or does create, a security interest in the
Receivables and the other Transferred Assets, such security interest would be a
perfected security interest of first priority under applicable law and will be
maintained as such until the Receivables Sale Termination Date.

(l) Taking of Necessary Actions. Advance Purchaser shall perform all actions
necessary to sell and/or contribute, assign, transfer and convey the Aggregate
Receivables to the Depositor and its assigns, including the Issuer, including,
without limitation, any necessary notifications to the MBS Trustees or other
parties.

(m) Ownership. Advance Purchaser will take all necessary action to establish and
maintain, irrevocably in the Depositor, legal and equitable title to the
Aggregate Receivables and the related Transferred Assets, free and clear of any
Adverse Claim (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) in all appropriate jurisdictions to perfect the Depositor’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Depositor or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request) other than Permitted Liens.

(n) Depositors’ Reliance. Advance Purchaser acknowledges that the Indenture
Trustee and the Noteholders are entering into the transactions contemplated by
the Transaction Documents in reliance upon the Depositor’s and Issuer’s identity
as a legal entity that is separate from it. Therefore, from and after the date
of execution and delivery of this Agreement, Advance Purchaser will take all
reasonable steps to maintain each of the Depositor’s and Issuer’s identity as a
separate legal entity and to make it manifest to third parties that each of the
Depositor and the Issuer is an entity with assets and liabilities distinct from
those of Advance Purchaser. Without limiting the generality of the foregoing and
in addition to the other covenants set forth herein, Advance Purchaser (i) will
not hold itself out to third parties as liable for the debts of either the
Depositor or the Issuer nor purport to own the Aggregate Receivables and other
related Transferred Assets, (ii) will take all other actions necessary on its
part to ensure that the facts and assumptions regarding it set forth in the
opinion issued by Bingham McCutchen LLP, dated the Closing Date, relating to
certain bankruptcy issues remain true and correct at all times.

(o) Name Change, Offices and Records. In the event Advance Purchaser makes any
change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of its
books and records, it shall notify the Depositor and the Indenture Trustee
thereof and (except with respect to a change of location of books and records)
shall deliver to the Indenture Trustee not later than thirty (30) days after the
effectiveness of such change (i) such financing statements (Forms UCC1 and UCC3)
which the Indenture Trustee (acting at the direction of the Administrative
Agent) may reasonably request to

 

-34-



--------------------------------------------------------------------------------

reflect such name change, or change in type or jurisdiction of organization,
(ii) if the Indenture Trustee shall so request, an opinion of outside counsel to
Advance Purchaser, in form and substance reasonably satisfactory to the
Indenture Trustee, as to the grant or assignment from the Receivables Seller to
the Depositor of a security interest in the Aggregate Receivables, if the
transfers thereof by Advance Purchaser to the Depositor are determined not to be
true sales, and as to the perfection and priority of the Depositor’s security
interest in the Aggregate Receivables in such event, and (iii) such other
documents and instruments that the Indenture Trustee (acting at the direction of
the Administrative Agent) may reasonably request in connection therewith and
shall take all other steps to ensure that the Depositor continues to have a
first priority, perfected security interest in the Aggregate Receivables and the
related Transferred Assets.

(p) Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of Advance Purchaser or in the case
of a change in the “location” of Advance Purchaser for purposes of Section 9-307
of the UCC, Advance Purchaser must take all actions necessary or reasonably
requested by the Depositor, the Issuer, the Administrative Agent or the
Indenture Trustee to amend its existing financing statements and continuation
statements, and file additional financing statements and to take any other steps
reasonably requested by the Depositor, the Issuer, the Administrative Agent or
the Indenture Trustee to further perfect or evidence the rights, claims or
security interests of any of Advance Purchaser, the Depositor, the Issuer or any
assignee or beneficiary of the Issuer’s rights under this Agreement, including
the Indenture Trustee on behalf of the Noteholders under any of the Transaction
Documents.

(q) Servicing Policies. Advance Purchaser shall cause the Servicer or the
Subservicer to provide notice to the Administrative Agent fifteen (15) days
prior to the effectiveness of any material changes to Nationstar’s policies or
procedures relating to property valuation or stop advance modeling.

(r) Amendments to the Purchase Agreement. Advance Purchaser hereby covenants and
agrees not to amend the Purchase Agreement in any way that relates to the sale
and/or contribution, assignment, transfer and conveyance of Transferred Assets
hereunder, without the prior written consent of the Administrative Agent.

Section 9. Grant Clause.

(a) It was intended that the conveyances by Nationstar of Nationstar’s right,
title and interest in, to and under the Initial Receivables and of the Original
Transferred Assets to the Depositor pursuant to this Agreement constituted, and
shall be construed as, sales and not as grants of security interests to secure
one or more loans. Further, it is intended that the conveyances by Nationstar on
and after the Effective Date of Nationstar’s right, title and interest in, to
and under the Nationstar Additional Advance Receivables and of the Nationstar
Advance Receivable Transferred Assets to Advance Purchaser pursuant to this
Agreement shall constitute, and shall be construed as, sales and not as grants
of security interests to secure one or more loans. However, if any of such
conveyances are deemed to be in respect of a loan, it is intended that: (a) the
rights and obligations of the parties shall be established pursuant to the terms
of this Agreement; (b) Nationstar has granted to the Depositor a first priority
security interest in all of its right, title and interest in, to and under the
Initial Receivables and Original Transferred Assets

 

-35-



--------------------------------------------------------------------------------

conveyed hereunder prior to the Effective Date to secure a debt equal to the
purchase price paid for such Initial Receivables and Original Transferred
Assets, and (c) Nationstar hereby grants to Advance Purchaser a first priority
security interest in all of its right, title and interest in, to and under,
whether now owned or hereafter acquired, such Nationstar Additional Advance
Receivables and the Nationstar Advance Receivable Transferred Assets to secure
payment of a debt equal to the purchase price paid for such Nationstar
Additional Advance Receivables and the Nationstar Advance Receivable Transferred
Assets; and (d) this Agreement shall constitute a security agreement under
applicable law. Nationstar will, to the extent consistent with this Agreement,
take such reasonable actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in such the Initial
Receivables and the Nationstar Additional Advance Receivables and the Original
Transferred Assets and the Nationstar Advance Receivable Transferred Assets,
such security interest would be a perfected security interest of first priority
under applicable law and will be maintained as such throughout the term of this
Agreement. Nationstar will, at its own expense, make all initial filings on or
about the Effective Date.

(b) It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute an absolute sale or
contribution, as applicable, of the related Aggregate Receivables from Advance
Purchaser to the Depositor and that the Receivables shall not be part of Advance
Purchaser’s estate or otherwise be considered property of Advance Purchaser in
the event of the bankruptcy, receivership, insolvency, liquidation,
conservatorship or similar proceeding relating to Advance Purchaser or any of
its property. However, if such conveyance is deemed to be in respect of a loan,
it is intended that: (a) the rights and obligations of the parties shall be
established pursuant to the terms of this Agreement; (b) Advance Purchaser
hereby grants to the Depositor a first priority security interest in all of its
right, title and interest in, to and under, whether now owned or hereafter
acquired, the Aggregate Receivables and the other Transferred Assets to secure
payment of such loan; and (c) this Agreement shall constitute a security
agreement under applicable law. Advance Purchaser will, to the extent consistent
with this Agreement, take such reasonable actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the
Aggregate Receivables and the other Transferred Assets to secure payment or
performance of an obligation, such security interest would be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of this Agreement. Advance Purchaser will, at its
own expense, make all initial filings on or about the Effective Date, and shall
forward a copy of such filing or filings to the Indenture Trustee.

Each of Nationstar and Advance Purchaser and their respective assignees,
successors and designees hereby authorizes the Depositor and its assignees,
successors and designees to file one or more UCC financing statements, financing
statement amendments and continuation statements to perfect the security
interests described herein and to maintain the perfection of the such security
interests.

Section 10. Conveyance by Depositor; Grant by Issuer.

Each of the Depositor and the Issuer shall have the right, upon notice to but
without the consent of Advance Purchaser, to Grant, in whole or in part, its
interest under this Agreement with respect to the Receivables to the Issuer and
to the Indenture Trustee, respectively, and the

 

-36-



--------------------------------------------------------------------------------

Indenture Trustee then shall succeed to all rights of the Depositor under this
Agreement. All references to the Depositor in this Agreement shall be deemed to
include its assignee or designee, specifically including the Issuer and the
Indenture Trustee.

Section 11. Protection of Indenture Trustee’s Security Interest in Trust Estate.

(a) Advance Purchaser shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to it, the status of such
Receivable, including payments and recoveries made and payments owing. The
Schedule of Receivables has been delivered to the Indenture Trustee and shall
remain in its possession or control.

(b) Advance Purchaser will maintain its computer records so that, from and after
the Grant of the security interest under the Indenture, Advance Purchaser’s
master computer records (including any back-up archives) that refer to any
Receivables indicate that the Receivables are owned by the Issuer and pledged to
the Indenture Trustee on behalf of the Noteholders. Indication of the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on Advance
Purchaser’s records when, and only when, the Receivable has been paid in full or
released from the lien of the Indenture pursuant to the Indenture.

Section 12. Indemnification by Nationstar.

(a) Without limiting any other rights that a Nationstar Indemnified Party may
have hereunder or under applicable law, Nationstar agrees to indemnify each
Nationstar Indemnified Party from and against any and all Nationstar
Indemnification Amounts which may be imposed on, incurred by or asserted against
a Nationstar Indemnified Party in any way arising out of or relating to any
breach of Nationstar’s obligations under this Agreement or Nationstar’s
ownership of the Initial Receivables or the Nationstar Additional Receivables,
excluding, however, Nationstar Indemnification Amounts to the extent resulting
from (1) the negligence or willful misconduct on the part of such Nationstar
Indemnified Party or (2) the failure of a particular Mortgage Pool to generate
sufficient cash flow to pay the Receivables attributable to that Mortgage Pool.

(b) Without limiting or being limited by the foregoing, Nationstar shall pay on
demand to each Nationstar Indemnified Party any and all amounts necessary to
indemnify such Nationstar Indemnified Party from and against any and all
Nationstar Indemnification Amounts relating to or resulting from:

(i) reliance on any representation or warranty made by Nationstar under or in
connection with this Agreement, any other Transaction Document, any report or
any other information delivered by it pursuant hereto, which shall have been
incorrect in any material respect when made or deemed made or delivered;

(ii) the failure by Nationstar to comply with any term, provision or covenant
contained in this Agreement, or any agreement executed by it in connection with
this Agreement or any other Transaction Document or with any applicable law,
rule or regulation with respect to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation; or

 

-37-



--------------------------------------------------------------------------------

(iii) the failure of this Agreement to vest and maintain vested in Advance
Purchaser, or to transfer, to Advance Purchaser, legal and equitable title to
and ownership of the Nationstar Additional Receivables which are, or are
purported to be, Receivables, together with all collections in respect thereof,
free and clear of any adverse claim (except as permitted hereunder) whether
existing at the time of the transfer of such Receivable or at any time
thereafter.

(c) Any Nationstar Indemnification Amounts subject to the indemnification
provisions of this Section 12 shall be paid to the Nationstar Indemnified Party
within five (5) Business Days following demand therefor. “Nationstar Indemnified
Party” means any of Advance Purchaser, the Depositor, the Issuer and the
Indenture Trustee. “Nationstar Indemnification Amounts” means any and all
claims, losses, liabilities, obligations, damages, penalties, actions,
judgments, suits, and related reasonable costs and reasonable expenses of any
nature whatsoever, including reasonable attorneys’ fees and disbursements,
incurred by a Nationstar Indemnified Party with respect to this Agreement as a
result of a breach by Nationstar, as described in Section 12(a), including
without limitation, the enforcement hereof.

(d) (i) Promptly after a Nationstar Indemnified Party shall have been served
with the summons or other first legal process or shall have received written
notice of the threat of a claim in respect of which an indemnity may be claimed
against Nationstar under this Section 12, the Nationstar Indemnified Party shall
notify Nationstar in writing of the service of such summons, other legal process
or written notice, giving information therein as to the nature and basis of the
claim, but failure so to notify Nationstar shall not relieve Nationstar from any
liability which it may have hereunder or otherwise except to the extent that
Nationstar is prejudiced by such failure so to notify Nationstar.

(ii) Nationstar will be entitled, at its own expense, to participate in the
defense of any such claim or action and, to the extent that it may wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
Nationstar Indemnified Party, and, after notice from Nationstar to such
Nationstar Indemnified Party that Nationstar wishes to assume the defense of any
such action, Nationstar will not be liable to such Nationstar Indemnified Party
under this Section 12 for any legal or other expenses subsequently incurred by
such Nationstar Indemnified Party in connection with the defense of any such
action unless, (A) the defendants in any such action include both the Nationstar
Indemnified Party and Nationstar, and the Nationstar Indemnified Party (upon the
advice of counsel) shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to Nationstar, or one or more Nationstar Indemnified Parties, and
which in the reasonable judgment of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both Nationstar and such
Nationstar Indemnified Party, (B) Nationstar shall not have employed counsel
reasonably satisfactory to the Nationstar Indemnified Party to represent the
Nationstar Indemnified Party within a reasonable time after notice of
commencement of the action, or (C) Nationstar shall have authorized the
employment of counsel for the Nationstar Indemnified Party at Nationstar’s
expense; then, in any such event, such Nationstar Indemnified Party shall have
the right to employ its own counsel in such action, and the reasonable fees and
expenses of such counsel shall be borne by Nationstar; provided, however, that
Nationstar shall not in connection with any such action or separate but

 

-38-



--------------------------------------------------------------------------------

substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for any fees and expenses of more than
one firm of attorneys at any time for all Nationstar Indemnified Parties. Each
Nationstar Indemnified Party, as a condition of the indemnity agreement
contained herein, shall use its commercially reasonable efforts to cooperate
with Nationstar in the defense of any such action or claim.

(iii) Nationstar shall not, without the prior written consent of any Nationstar
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which such Nationstar Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Nationstar
Indemnified Party, unless such settlement includes an unconditional release of
such Nationstar Indemnified Party from all liability on claims that are the
subject matter of such proceeding or threatened proceeding.

Section 13. Indemnification by Advance Purchaser.

(a) Without limiting any other rights that an Indemnified Party may have
hereunder or under applicable law, Advance Purchaser agrees to indemnify each
Indemnified Party from and against any and all Indemnification Amounts which may
be imposed on, incurred by or asserted against an Indemnified Party in any way
arising out of or relating to any breach of Advance Purchaser’s obligations
under this Agreement or the ownership of the Aggregate Receivables or in respect
of any Receivable, excluding, however, Indemnification Amounts to the extent
resulting from (1) the negligence or willful misconduct on the part of such
Indemnified Party or (2) the failure of a particular Mortgage Pool to generate
sufficient cash flow to pay the Receivables attributable to that Mortgage Pool.

(b) Without limiting or being limited by the foregoing, Advance Purchaser shall
pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnification
Amounts relating to or resulting from:

(i) reliance on any representation or warranty made by Advance Purchaser under
or in connection with this Agreement, any other Transaction Document, any report
or any other information delivered by it pursuant hereto, which shall have been
incorrect in any material respect when made or deemed made or delivered;

(ii) the failure by Advance Purchaser to comply with any term, provision or
covenant contained in this Agreement, or any agreement executed by it in
connection with this Agreement or any other Transaction Document or with any
applicable law, rule or regulation with respect to any Receivable, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation; or

(iii) the failure of this Agreement to vest and maintain vested in the
Depositor, or to transfer, to the Depositor, legal and equitable title to and
ownership of the Aggregate Receivables which are, or are purported to be,
Receivables, together with all collections in respect thereof, free and clear of
any adverse claim (except as permitted hereunder) whether existing at the time
of the transfer of such Receivable or at any time thereafter.

 

-39-



--------------------------------------------------------------------------------

(c) Any Indemnification Amounts subject to the indemnification provisions of
this Section 13 shall be paid to the Indemnified Party within five (5) Business
Days following demand therefor. “Indemnified Party” means any of the Depositor,
the Issuer and the Indenture Trustee. “Indemnification Amounts” means any and
all claims, losses, liabilities, obligations, damages, penalties, actions,
judgments, suits, and related reasonable costs and reasonable expenses of any
nature whatsoever, including reasonable attorneys’ fees and disbursements,
incurred by an Indemnified Party with respect to this Agreement as a result of a
breach by Advance Purchaser, as described in Section 13(a), including without
limitation, the enforcement hereof.

(d) (i) Promptly after an Indemnified Party shall have been served with the
summons or other first legal process or shall have received written notice of
the threat of a claim in respect of which an indemnity may be claimed against
Advance Purchaser under this Section 13, the Indemnified Party shall notify
Advance Purchaser in writing of the service of such summons, other legal process
or written notice, giving information therein as to the nature and basis of the
claim, but failure so to notify Advance Purchaser shall not relieve Advance
Purchaser from any liability which it may have hereunder or otherwise except to
the extent that Advance Purchaser is prejudiced by such failure so to notify
Advance Purchaser.

(ii) Advance Purchaser will be entitled, at its own expense, to participate in
the defense of any such claim or action and, to the extent that it may wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
Indemnified Party, and, after notice from Advance Purchaser to such Indemnified
Party that Advance Purchaser wishes to assume the defense of any such action,
Advance Purchaser will not be liable to such Indemnified Party under this
Section 13 for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense of any such action unless,
(A) the defendants in any such action include both the Indemnified Party and
Advance Purchaser, and the Indemnified Party (upon the advice of counsel) shall
have reasonably concluded that there may be legal defenses available to it that
are different from or additional to those available to Advance Purchaser, or one
or more Indemnified Parties, and which in the reasonable judgment of such
counsel are sufficient to create a conflict of interest for the same counsel to
represent both Advance Purchaser and such Indemnified Party, (B) Advance
Purchaser shall not have employed counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of commencement of the action, or (C) Advance Purchaser shall have
authorized the employment of counsel for the Indemnified Party at Advance
Purchaser’s expense; then, in any such event, such Indemnified Party shall have
the right to employ its own counsel in such action, and the reasonable fees and
expenses of such counsel shall be borne by Advance Purchaser; provided, however,
that Advance Purchaser shall not in connection with any such action or separate
but substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for any fees and expenses of more than
one firm of attorneys at any time for all Indemnified Parties. Each Indemnified
Party, as a condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with Advance Purchaser in the
defense of any such action or claim.

 

-40-



--------------------------------------------------------------------------------

(iii) Advance Purchaser shall not, without the prior written consent of any
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which such Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding or
threatened proceeding.

Section 14. Miscellaneous.

(a) Amendment. This Agreement may not be amended except by an instrument in
writing signed by Nationstar (prior to the final MSR Transfer Date), Advance
Purchaser and the Depositor upon delivery of an Issuer Tax Opinion and with the
written consent of the Administrative Agent. In addition, so long as the Notes
are outstanding, this Agreement may not be amended unless either (x) the
Noteholders of more than the Series Required Noteholders of each Series shall
have consented thereto or (y) (i) the amendment is for a purpose for which the
Indenture could be amended without any Noteholder consent and (ii) Advance
Purchaser shall have delivered to the Indenture Trustee an officer’s certificate
to the effect that Advance Purchaser reasonably believes that any such amendment
will not have a material Adverse Effect on the Holders of the Notes. Any such
amendment requested by Advance Purchaser shall be at its own expense. Advance
Purchaser shall promptly notify each Note Rating Agency of any amendment of this
Agreement or of the Receivables Pooling Agreement, and shall furnish a copy of
any such amendment to each such Note Rating Agency.

(b) Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of Nationstar and Advance Purchaser and shall inure to the benefit of
the successors and assigns of Advance Purchaser and the Depositor, and all
persons claiming by, through or under Advance Purchaser or the Depositor.

(c) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

(d) Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.

(e) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN

 

-41-



--------------------------------------------------------------------------------

CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES HERETO, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(f) Counterparts. This Agreement may be executed in several counterparts and all
so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

(g) Indulgences; No Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

(h) Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.

(i) Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.

(j) No Petition. Each of Nationstar and Advance Purchaser, by entering into this
Agreement, agrees that it will not at any time prior to the date which is one
year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all of the Notes, institute against the
Depositor or the Issuer, or join in any institution against the Depositor or the
Issuer of, Insolvency Proceedings or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes or this Agreement, or
cause the Depositor or the Issuer to commence any reorganization, bankruptcy
proceedings, or Insolvency Proceedings under any applicable state or federal
law, including without limitation any readjustment of debt, or marshaling of
assets or liabilities or similar proceedings. This Section 14(j) shall survive
termination of this Agreement.

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN AN
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

-42-



--------------------------------------------------------------------------------

Section 15. Consent and Acknowledgement of the Amendments.

100% of the Noteholders of the Series 2013-VF1 Variable Funding Notes have
consented to this Agreement and each such Noteholder confirms that (i) it is the
sole Noteholder of all the Outstanding Notes related to such Series with the
right to instruct the Indenture Trustee, (ii) it is authorized to deliver this
Agreement, such power has not been granted or assigned to any other person and
the Indenture Trustee may rely upon such certification, and (iii) it
acknowledges and agrees that the amendments effected by this Agreement shall
become effective on the Effective Date.

[Signature Page Follows]

 

-43-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Sale
Agreement to be duly executed as of the date first above written.

 

NATIONSTAR MORTGAGE LLC By:  

/s/ Ellen Coleman

Name:   Ellen Coleman Title:   Executive Vice President ADVANCE PURCHASER LLC
By:  

/s/ Cameron MacDougall

Name:   Cameron MacDougall Title:   Secretary NRZ SERVICER ADVANCE FACILITY
TRANSFEROR BC, LLC, as Depositor By:  

/s/ Cameron MacDougall

Name:   Cameron MacDougall Title:   Secretary

 

[NRZ Servicer Advance Receivables Trust BC - Signature Page to Amended and
Restated Receivables Sale Agreement]



--------------------------------------------------------------------------------

CONSENTED TO BY: BARCLAYS BANK PLC, as Committed Purchaser, as Conduit
Administrative Agent, and as Administrative Agent of the Series 2013-VF1
Variable Funding Notes By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director SHEFFIELD RECEIVABLES
CORPORATION, as Conduit Holder By: Barclays Bank PLC, as attorney-in-fact By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director

 

[NRZ Servicer Advance Receivables Trust BC - Signature Page to Amended and
Restated Receivables Sale Agreement]



--------------------------------------------------------------------------------

Schedule 1-A

ASSIGNMENT OF ADVANCE RECEIVABLES

Dated as of [    ], 2013

This Assignment of Advance Receivables (this “Assignment”) is a schedule to and
is hereby incorporated by this reference into a certain Amended and Restated
Receivables Sale Agreement (the “Agreement”), dated as of December 17, 2013, by
and among Nationstar Mortgage LLC, a Delaware limited liability company, as
initial receivables seller (prior to the respective MSR Transfer Dates) and as
servicer ((prior to the respective MSR Transfer Dates) (“Nationstar”), Advance
Purchaser LLC, a Delaware limited liability company, as receivables seller and
as servicer (on and after the respective MSR Transfer Dates) (“Advance
Purchaser”), and NRZ Servicer Advance Facility Transferor BC, LLC, a Delaware
limited liability company (the “Depositor”). All capitalized terms used herein
shall have the meanings set forth in, or referred to in, the Agreement.

By its signature to this Assignment, Nationstar hereby sells, assigns, transfers
and conveys to Advance Purchaser and its assignees, without recourse, but
subject to the terms of the Agreement, all of its right, title and interest in,
to and under its rights to reimbursement of the Nationstar Additional Advance
Receivables arising under each Designated Servicing Agreement listed on
Attachment A attached hereto, which Nationstar Additional Advance Receivables on
the date of this Assignment together with any Nationstar Advance Receivable
Transferred Assets related to such Receivables, pursuant to the terms of the
Agreement, and Advance Purchaser hereby accepts such sale, assignment, transfer
and conveyance and agrees to transfer to Nationstar, as receivables seller, the
related consideration therefor, as set forth in the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

NATIONSTAR MORTGAGE LLC By:  

 

Name:  

 

Title:  

 

ADVANCE PURCHASER LLC By:  

 

Name:  

 

Title:  

 

 

[NRZ Servicer Advance Receivables Trust BC - Signature Page to Schedule 1A to
Amended and Restated Receivables Sale Agreement - Assignment of Advance
Receivables]



--------------------------------------------------------------------------------

Attachment A to Schedule 1-A

DESIGNATED SERVICING AGREEMENTS RELATED TO THE AGGREGATE RECEIVABLES



--------------------------------------------------------------------------------

Schedule 1-B

ASSIGNMENT OF RECEIVABLES

Dated as of [    ], 2013

This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Amended and Restated
Receivables Sale Agreement (the “Agreement”), dated as of December 17, 2013, by
and among Nationstar Mortgage LLC, a Delaware limited liability company, as
initial receivables seller (prior to the respective MSR Transfer Dates) and as
servicer (prior to the respective MSR Transfer Dates) (“Nationstar”), Advance
Purchaser LLC, a Delaware limited liability company, as receivables seller and
as servicer (on and after the respective MSR Transfer Dates) (“Advance
Purchaser”), and NRZ Servicer Advance Facility Transferor BC, LLC, a Delaware
limited liability company (the “Depositor”). All capitalized terms used herein
shall have the meanings set forth in, or referred to in, the Agreement.

By its signature to this Assignment, Advance Purchaser hereby sells and/or
contributes, assigns, transfers and conveys to the Depositor and its assignees,
without recourse, but subject to the terms of the Agreement, all of its right,
title and interest in, to and under its rights to reimbursement of the
Additional Receivables arising under each Designated Servicing Agreement listed
on Attachment A attached hereto, which Additional Receivables on the date of
this Assignment together with any Transferred Assets related to such
Receivables, pursuant to the terms of the Agreement, and Depositor hereby
accepts such sale, assignment, transfer and conveyance and agrees to transfer to
Advance Purchaser, as receivables seller, the related consideration therefor, as
set forth in the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

ADVANCE PURCHASER LLC By:  

 

Name:  

 

Title:  

 

NRZ SERVICER ADVANCE FACILITY TRANSFEROR BC By:  

 

Name:  

 

Title:  

 

 

[BC-NSART - Signature Page to Schedule 1-B to Amended and Restated Receivables
Sale Agreement - Assignment of Receivables]



--------------------------------------------------------------------------------

Attachment A to Schedule 1-B

DESIGNATED SERVICING AGREEMENTS RELATED TO THE AGGREGATE RECEIVABLES



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBORDINATED NOTE

THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND
MAY NOT BE DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY
THE OWNER HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
ACT AND SUCH STATE LAWS, AND WILL NOT BE A “PROHIBITED TRANSACTION” UNDER THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”). BY
ACCEPTANCE OF THIS SUBORDINATED NOTE, THE HOLDER AGREES TO BE BOUND BY ALL THE
TERMS OF THE RECEIVABLES SALE AGREEMENT.

December 17, 2013

FOR VALUE RECEIVED, the undersigned, NRZ Servicer Advance Facility Transferor
BC, LLC, a Delaware limited liability company (the “Depositor”), promises to pay
to the order of Advance Purchaser LLC, a Delaware limited liability company (the
“Seller”), on [    ], 20[  ] (the “Maturity Date”) the aggregate unpaid
principal amount of all amounts loaned hereunder pursuant to Section 2(d) of
that certain Amended and Restated Receivables Sale Agreement, dated as of
December 17, 2013 (together with all amendments and other modifications, if any,
from time to time thereafter made thereto, the “Receivables Sale Agreement”),
among the Seller, Nationstar Mortgage LLC, Advance Purchaser LLC and the
Depositor, together with any and all accrued and unpaid interest on all amounts
loaned hereunder.

Interest will accrue on the average daily balance of the unpaid principal amount
of all amounts loaned hereunder for each day from the date such loan amounts are
made until they become due and or are paid in full, at a rate per annum equal to
the sum of (i) the LIBOR Rate (as defined below) and (ii) a spread designated as
such in writing by the Seller to the Depositor from time to time (the “Spread”).
Interest will be computed on the basis of a 360-day year and paid for the actual
number of days elapsed (including the first but excluding the last day). Should
any principal of, or accrued interest on, any amounts loaned hereunder not be
paid when due, such amount will bear interest from its due date until paid in
full, at a rate per annum equal to the sum of (i) the LIBOR Rate, (ii) the
Spread and (iii) 1.00%. Interest shall be payable on the unpaid principal
balance of this note (this “Subordinated Note”) commencing on [    ], 20[  ] and
continuing on the 20th day of each month. With respect to any such 20th day that
is not a Business Day, the interest payment otherwise due on such 20th day shall
be due on the next subsequent day that is a Business Day.

For the purposes of this Subordinated Note, “LIBOR Rate” shall mean the offered
rate for one-month U.S. dollar deposits as such rate appears on Reuters Screen
LIBOR01 Page (as



--------------------------------------------------------------------------------

defined in the International Swaps and Derivatives Association, Inc. 2000
Definitions) or such other page as may replace Reuters Screen LIBOR01 Page as of
11:00 a.m. (London time) on such date; provided that if such rate does not
appear on Telerate Page 3750, the rate for such date will be determined on the
basis of the rates at which one-month U.S. dollar deposits are offered by
leading banks engaged in transactions in Eurodollar deposits in the
international Eurocurrency market (i) with an established place of business in
London, (ii) whose quotations appear on the Bloomberg Screen US0001M Index Page
on the date in question and (iii) which have been designated as such by the
Calculation Agent (as defined below) (after consultation with the Administrative
Agent) (as defined below) and are able and willing to provide such quotations to
the Calculation Agent for such date (the “Reference Banks”) at approximately
11:00 a.m. (London time) on such date to prime banks in the London interbank
market. In such event, the Seller will request the principal London office of
each of the Reference Banks to provide a quotation of its rate. If at least two
such quotations are provided, the rate for that date will be the arithmetic mean
of the quotations (rounded upwards if necessary to the nearest whole multiple of
1/16%). If fewer than two quotations are provided as requested, the rate for
that date will be the arithmetic mean of the rates quoted by major banks in New
York City, selected by the Seller, at approximately 11:00 a.m. (New York City
time) on such date for one-month U.S. dollar loans to leading European banks.

Unless plainly wrong, the computer records of the holder hereof shall on any day
conclusively evidence the unpaid balance of this Subordinated Note and its
advances and payments history posted up to that day. All loans and advances and
all payments and permitted prepayments made hereon may be (but are not required
to be) set forth by or on behalf of such holder on the schedule which is
attached hereto or otherwise recorded in such holder’s computer or manual
records; provided, that any failure to make notation of any principal advance or
accrual of interest shall not cancel, limit or otherwise affect Depositor’s
obligations or any of such holder’s rights with respect to that advance or
accrual. Unless otherwise defined, capitalized terms used herein have the
meanings provided in or specified in accordance with the Receivables Sale
Agreement.

The obligation of the Depositor to pay the principal of, and interest on, all
loans and advances on this Subordinated Note shall be absolute and
unconditional, shall be binding and, to the fullest extent permitted by law,
enforceable in all circumstances whatsoever and shall not be subject to setoff,
recoupment or counterclaim; provided, however, that the Depositor shall only be
obligated to pay principal and interest on this Subordinated Note from cash
actually received by the Depositor from distributions on the Receivables after
payment of all amounts due the Noteholder under the Amended and Restated
Indenture, dated as of December 17, 2013, among NRZ Servicer Advance Receivables
Trust BC (the “Issuer”), Wells Fargo Bank, N.A., as indenture trustee,
calculation agent, paying agent and securities intermediary, Nationstar Mortgage
LLC, as Servicer (prior to the respective MSR Transfer Dates) and as
Subservicer, Advance Purchaser LLC, as Administrator and as Servicer (on and
after the respective MSR Transfer Dates), and Barclays Bank PLC, as
Administrative Agent.

Depositor may prepay at any time, without penalty or fee, the principal or
interest outstanding hereunder or any portion of such principal or interest.
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.



--------------------------------------------------------------------------------

The Seller hereby agrees, prior to the date that is 367 days after the Maturity
Date, not to acquiesce, petition, or invoke the process of any court or
government authority (or to encourage or cooperate with others) for the purpose
of commencing or sustaining a case against the Seller under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of or for
the Seller or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Seller. The foregoing shall not limit the
rights of the Depositor to file any claim in, or to otherwise take any action
with respect to, any insolvency proceeding instituted against the Seller by any
other unaffiliated entity.

Notwithstanding anything contained herein to the contrary, to the extent that
the Seller is deemed to have any interest in any assets of the Depositor, the
Seller agrees that its interest in those assets is subordinate to claims or
rights of all other creditors of the Depositor. The Seller agrees that this
Subordinated Note constitutes a subordinated note for purposes of Section 510(a)
of the United States Bankruptcy Code, as amended from time to time (11 U.S.C. §§
101 et seq.).

As set forth in Section 2(d) of the Receivables Sale Agreement, the Depositor
hereby represents and warrants as of each loan and advance made hereon that at
the time of (and immediately after) each loan and advance made hereunder,
(i) the Depositor’s total assets exceed its total liabilities both before and
after the sale transaction, (ii) the Depositor’s cash on hand is sufficient to
satisfy all of its current obligations (other than its obligations under this
Subordinated Note and the obligation to pay the Cash Purchase Price), (iii) the
Depositor is adequately capitalized at a commercially reasonable level and
(iv) the Depositor has determined that its financial capacity to meet its
financial commitment under the Subordinate Loan and this Subordinated Note is
adequate. Each loan or advance made hereunder by the Seller to the Depositor is
subject to the accuracy of the representations and warranties herein made on the
part of the Depositor.

This Subordinated Note is the Subordinated Note referred to in, and evidences
indebtedness incurred under, the Receivables Sale Agreement, and the holder
hereof is entitled to the benefits of the Receivables Sale Agreement. Upon and
subject to the terms and conditions of the Receivables Sale Agreement, Depositor
may borrow, repay and reborrow against this note under the circumstances, in the
manner and for the purposes specified in the Receivables Sale Agreement and this
Subordinated Note, but for no other purposes. All parties hereto, whether as
makers, endorsers or otherwise, severally waive presentment for payment, demand,
protest and notice of dishonor.

THIS SUBORDINATED NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

[Signature Page Follows]



--------------------------------------------------------------------------------

NRZ SERVICER ADVANCE FACILITY TRANSFEROR BC, LLC By:  

/s/ Cameron MacDougall

Name:   Cameron MacDougall Title:   Secretary

Signature Page to Subordinated Note